 NATIONAL CAN CORPORATION647APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate, the, policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in or activity in behalf of AmericanFederation of Television and Radio,Artists by. means of discharge or in anyother manner unlawfully discriminate against employees in regard to hire ortenure of employment or any term or condition of employment.WE WILL NOT prophesy that there will be cutbacks in the announcing staffshould a union be selected as bargaining representative or promise consideratetreatment if a union is rejected.WE WILL NOT condition any offer,of employment upon a promise not tofile unfair labor practice charges with the NationalLaborRelations Board.WE WILL offer to Michael Ambrose, Charles Daugherty, and LawrenceBoyer immediate and full reinstatement each to his former or substantiallyequivalent position without prejudice to his seniority or other rights andprivileges and make each whole for any loss of pay resulting from the dis-crimination against him.All our employees are free to become,remain,or refrain from becoming orremaining,members of the above-named union or any other labor organization,except to the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment as authorizedin Section 8(a)(3) of the National Labor Relations Act, as amended, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.TULLIS AND HEARNE BROADCASTING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify Michael Ambrose, Charles Daugherty, and LawrenceBoyer if presentlyserving inthe Armed Forces of the United States of their rightto full reinstatement upon application in accordance with the Selective Service Actand the Universal Military Training and Service Act, as amended, after dischargefrom the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 849South Broadway,Los Angeles,California,Telephone 688-5229.National Can CorporationandUnited Steelworkers'of America,AFL-CIO,District 31, Sub-District 4National Can CorporationandUnited Steelworkers of America,AFL-CIO,District 31, Sub-District 4, Petitioner.Cases 13-CA-6861 and 13-RC-10399.June 17,1966DECISION AND ORDEROn February 16, 1966, Trial Examiner Leo F. Lightner issued hisDecision in the above-entitled consolidated proceeding, finding that159 NLRB No. 66. 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action,as set forth in the attached TrialExaminer'sDecision.The Trial Examiner also found merit in cer-tainobjections to the election filed in Case13-RC-10399,and recom-mendedthat theelection_be set aside and the petition therein bedismissed.Thereafter, the Respondent filed exceptions to the Deci-sion and a supporting brief; the Charging Party filed exceptions;and the General Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order; 1dismissed the petition for certification of representative filed in Case13-RC-10399; and- vacated all prior proceedings.]'Appearing in the Trial Examiner's Decision under the heading: Recommendations.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding was heard before Trial Examiner Leo F. Lightner in Chicago,Illinois, on each day of August 16 to 20, and August 30 to September 2, 1965, onobjections to conduct affecting the results of an election, filed by Petitioner, andon the complaint of General Counsel, as amended, and the answers, as amended,of National Can Corporation, herein called the Respondent, and an order of con-solidation, dated April 28, 1965.1The complaint alleges violations of Sections8(a)(5) and (1) and 2(6) and (7) of the Labor Management Relations Act, 1947,as amended, 61 Stat. 136, herein called the Act.The parties waived oral argu-ment and briefs filed by the General Counsel and Respondent have been carefullyconsidered.During the hearing I reserved rulings on several motions, includingRespondent'smotions to dismiss the complaint.These motions are disposed of inaccordance with findings and conclusions herein set forth.'The charge herein was filed on January 22, 1965,and the complaint was issued onMarch 31,1965,amended June 15, 1965, and further amended during the hearing herein.An election was held on January 15, 1965, and thereafter, on January 22, 1965, Petitionerfiled timely objections to conduct affecting the results of the election.Subsequently,pursuant to Board authorization,these matters were consolidated. NATIONAL CAN CORPORATION649Upon the entire record 2 and my observation of the witnesses, I make thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is a Delaware corporation maintaining an office and place of busi-nessat 5620 West 51st Street, Chicago,Illinois,herein identified as the ClearingPlant, where it has been at all times material engaged in the manufacture of metalcans and related products .3During the calendar year immediately preceding theissuance of the complaint, on March 31, 1965, Respondent manufactured, sold, anddistributed, at said Clearing Plant, products valued in excess of $50,000 whichwere shipped from said place of business directly to points located outside theStateof Illinois.The complaint alleges, the answer admits, and I find thatRespondent is engaged in commerce, and in activities affecting commerce, withinthe meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe United Steelworkers of America, AFL-CIO, District 31, Sub-District 4,herein called the Union, is a labor organization within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and sequence of events1.IssuesThe principal issues raised by the complaint,as amended,and answers thereto,and litigated at the hearing are whether the Respondent:(1) on and after Octo-ber 26, 1964, when it was requested to recognize and bargain,and on or beforeJanuary 15, 1965, when an election was held by the Board,engaged in a courseof conduct designed to undermine the Union'smajority status,by (a) threats,(b) promises of economic benefits,(c) interrogation,or (d) soliciting employeesto engage in surveillance,4in a manner constituting interference,restraint,andcoercion and therefore violative of Section 8(a)(1) of theAct; (2)solicitedemployees to engage in surveillance,prior to the request for recognition and bar-gaining, or engaged in interrogation after the date of the election, in a manner2 General Counsel filed a motion to correct the transcript,on November 15, 1965, anda statement in support thereof,on December7, 1965, enumerating in excess of 25 errorsRespondent,on December 6, 1965, filed a statement in opposition to General Counsel'smotion,limited,nevertheless,to corrections of two alleged errors, of identical nature, inthe testimony of witness Janetzke.An Order to Show Cause was issued by me,on January 13, 1966,relative to an addi-tional 25 apparent Inaccuracies,subject to objections,ifany, returnable on or beforeJanuary 21,1966.No objections have been filedIn addition.General Counsel has moved that General Counsel's Exhibit 4(s),mis-takenly placed In the "withdrawn exhibit"file (the authorization card of Ronald Sitar)be included In the file of the exhibits received in evidenceSaid motion is grantedTherecord is corrected only to the extent that no objections to said corrections have been filed.General Counselcorrectlyurgesthat acommonsenseconstruction of the testimony ofthe witness Janetzke would require the requested modification.Respondent correctly notesthat it is most unlikely the court reporter would make the same alleged error on twooccasions.In spite of General Counsel's representation that the recollection of counselfor the General Counsel and counsel for the Charging Party are in accord,my memoryis that the record presently correctly reflects the actual statement of the witness Janetzke.Inferences and conclusions are consideredinfra,I here treat solely with the accuracy ofthe transcript.3While It Is undisputed that Respondent,In fact, operates some 24 plants,3 of whichare in the Chicago area,we are here concerned only with the operation Identified as theClearing Plant'The allegations of paragraph VIII(b) of the complaint,as amended,relative to Mc-Govern, were withdrawn during the hearing. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDviolative of Section 8(a)(1) of the Act; or (3) whether Respondent's failure andrefusal to recognize and bargain collectively with the Union, as the exclusive repre-sentative of its employees in an appropriate unit, constituted a violation of Section8(a) (5) and (1) of the Act 5 Additionally, the objections allege that the Employerthreatened numerous employees with respect to their conditions of employmentshould they vote for the Petitioner.Respondent, by answer, admits that the unit in which the election was held,pursuant to a consent-election agreement, is an appropriate unit; however,Respondent denies that the alternative unit, alleged in the amended complaint, isan appropriate unitRespondent denies that there was -a request for recognitionin an appropriate unit, and specifically denies the commission of any unfair laborpractices.The Employer denies having threatened employees with respect to theirconditions of employment, as alleged in the objections.2.SupervisorypersonnelIt is undisputed that John Fehrmann,6 plantmanager, Reginal I.Hardy, comp-troller,Edward Vieth,7 personnelmanager.at the Clearing Plant, TerrenceMcGovern, assistant to Vieth, until May 10, 1965, and Edward Gorzynski, salesofficemanager, at all times material herein, were agents of the Respondent andsupervisors within the meaning of Section 2(11) of the Act.3.BackgroundExcept as noted there is no dispute as to the background facts hereinset forth.The Unionrepresents production and maintenance units in a number of Respond-ent's plants,including such a unit at the Clearing Plant, and an office and clericalunit at the Maspeth Plant,Long Island, NewYork.Therehave been masteragreements between the Union and Respondent since approximately1955 or 1956.John C. Strohecker,corporate manager of industrial relations, related that a mas-ter agreementeffectiveNovember1,1962, in effect all times material herein, isapplicable to units in 14 plants, and is supplemented by local supplements cover-ing variations in working conditions.AnthonyGraczyk, staff representative for the Union,since 1943,started hisefforts to organize Respondent's office and plant clerical employees about the middleof September1964.At that time be attended,and participated in, a grievancecommittee meeting of the P&M unit at which Ray Ohmsand Vieth representedRespondent.At the conclusion of the meeting, Graczyk advised Ohm and Vieththat the Union was in the process of organizing the office and plant clericalemployees.The firstorganizingmeeting was held on October 15, 1964,and the followingmeeting was held on October 22, 1964.On October 22, at the meeting,under cir-cumstances consideredinfra,and on October 23, 1964,Graczyk obtained 24 au-thorization cards .9On Friday,October 23,1964,Graczyk mailed a request for recognition toRespondent which was received on Monday,October 26, 1964.Respondent did notrespond to this request.On Monday,October 26,1964,the Union filed a Petitionfor Election, Case 13-RC-10399.A copy of the petition was received by Respond-ent, on October27, 1964.On October 26, 1964,the corporatewide engineering department,industrial engi-neering department,and area quality control office, as well as a district sales office,General Counsel's contention is that the election,held on January 15, 1965, should beset aside and a bargaining order issued.General Counsel cites as authority,the holdingsinJoy Silk Mills, Inc.,85 NLRB 1263, enfd.as modified on other grounds 185 F 2d 732(C A D C.),cert denied 341 U.S. 914;andBernet Foam Products Co., Inc.,146 NLRB 1277.9Misspelled Fehrman in the complaint.7Misspelled asWith in the complaint,and corrected by amendment.8Identified by Graczyk as industrial relations manager of the central division ofRespondent.9 Of these,22 are identified as employees who were in the unit of 40, all of whom wereeligible to and did vote in the Board election.The other two cards were from employeesCahill and Gagel,who were in corporatewide departments,then located at Clearing Plant,but said departments were to be physically relocated,as set forth,infra. NATIONAL CAN CORPORATION651the latter servicing several plants,were all physically located at the Clearing Plant.In November 1964,in a house publication,Respondent had announced an intentionto move the corporatewide engineering department,the industrial engineering depart-ment, and the area quality control office to a new executive office location, somedistances from the Clearing Plant.Subsequently,inApril 1965,thismove waseffectuated.-On December 7, 1964, at the time a hearing has been scheduled in Case 13-RC-10399, the parties entered into a consent-election agreement encompassing,withinan agreed-upon appropriate unit, office and plant clerical and sales office clericalemployees,being 40 in number,but excluding engineering department,industrialengineering department,and area quality control office clericals.Pursuant to thisagreement,an election was conductedby theRegional Director,on January 15,1965, and resulted in 49 votes for the Petitioner and 21 against,with all eligibleemployees voting.Objections,timely filed by the Petitioner,alleging that the Employer threatenednumerous employees with respect to their conditions of employment were orderedconsolidated with a hearing herein,by the Board,on April 28, 1965.B. Interference,restraint,and coercion-The complaint,as amended,contains numerous allegations of threats,promises,interrogation,and a request for surveillance,by one or more of the supervisorypersonnel identified,supra,all of which events are asserted to have occurred betweenthe date of the filing of the petition for election,October 26,1964, and the date ofthe election,January 15,1965, with two exceptions.The evidence relative to thesealleged events is considered-seriatim.-1.Vietha.Solicitingemployee toengage in surveillanceGeraldine Jaros credibly related that she voluntarily resigned from Respondent'semployment on March 5, 1965. Previously she was steno-cleik in the personneldepartment,'° from December 5,1963, until her separation.On October 15, 1964, Vieth, Jaros' immediate superior,advised her that he hadheard that she was invited to attend a meeting,at which the office workers were toconsider organization.Vieth advised Jaros that he would like it very much if shewould attend the meeting and would report back to him what the Union had tooffer these employees. She responded that she would have to think about it, becauseitput her in a very awkward position.Jaros asserted that, she later advised Vieththat she would not attend the meeting,because she did not want to be placed inthe middle of everything,and that the request was unfair to her.rib. Interrogation and threatsJaros asserted that she had a further conversation with Vieth,about November 30,atwhich time he inquired as ',o how she would vote if she were eligible to vote.She responded that she would vote yes, because nothing is 100 percent perfect, thathaving worked in the personnel department,she believed that the Union benefitedthe employees.,Vieth responded that she would lose her individuality.She advised10 It is undisputed that while Jaros was excluded from the eligibility list, as a con-fidential employee,by agreement of the parties,she nevertheless sought to cast a ballot.I have considered her obvious prounion attitude as one factor, in evaluating her testimony.11Vieth denied any knowledge of union activity,by the employees,between the date inSeptember 1964, when Graczyk advised him and Ohm of Graczyk's intent to organize officeand clerical employees at the plant,and the receipt of Graczyk's letter, requesting rec-ognition,on October 26.Vieth asserted that Jaros brought up the subject of the Unionduring the first week in November,mentioning that he probably had heard that she hadbeen attending union meetings,and advising him that she could not tell him anythingabout the meetings.Vieth asserted that he advised Jaros that it was her business if sheattended the union meetings and was no concern of his. Vieth denied the assertions ofJaros.To the extent the testimony of Vieth is at variance with that of Jaros,I creditJaros. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDVieth that individuality did not pay her bills, and that the janitress made moremoney than she did.Vieth then asked her if she placed herself in the same cate-gory as a janitress.izRonald J. Budrik was a supervisor of Respondent at the time of his testimonyherein, having been promoted in April 1965.Budrik was one of the employeeseligible to vote in the election, pursuant to the agreement reached by the parties.Budrik credibly related two conversations with Vieth, the first during the first weekof January 1965, and the second 2 or 3 days before the election. Budrik assertedthat Vieth initiated the first conversation, and premised his remarks with "I feel youfavor the union."Vieth advised Budrik, in connection with the pending election,that he wanted to explain benefits as they existed at that time in the P & M unit, ascompared to the clerical employees.Vieth then advised Budrik that under existingpolicy he would receive a 2-week vacation faster than the employees in the plantunit, that the insurance plan and hospitalization plan were better for the clericalemployees and that while they had profit sharing among the clerical employees"with the union you probably won't have it."Vieth also asserted that with theUnion Budrick would lose his individuality, that with the Union there is a goodchance he would have to punch a timeclock, something the clerical employees werenot required to do.Veith also called Budrik's attention to the fact that he hadreceived $50 in raises inferentially in his monthly rate of pay.Budrik related thatRay Smith, master mechanic at the Clearing Plant, was present during the secondconversation.At that time Vieth asked Budrick if he had given any more thoughtto the election.Vieth repeated his previous statements and called Budrik's attentionto the fact that with the Union "you would more than likely do the same thingthat the other people do that punch the timeclock right now. In all fairness rightnow there is no serious consequence for taking an extra few minutes [for lunch],but if you were to punch a clock you would have to adhere to the ruling of thecompany." 13Thomas Janetzke, a clerical employee of Respondent, credibly related a conver-sation he had with Vieth on January 14, 1965, during the morning break, in thecafeteria.14Janetzke acknowledged advising Vieth that he had been at the unionmeeting the prior evening.Vieth asked Janetzke how he thought Ray Wheelerwould vote. Janetzke responded that Wheeler would probably vote no, in view ofthe fact that his father and Fehrmann, plant manager, were good friends.Vieththen asked Janetzke how Janetzke thought Ron Sitar would vote. Janetzke responded12Vieth sought to combine this conversation with the earlier conversation, set forth,supra,placing the event as in the early part of NovemberVieth asserted that the dis-cussion resulted from a voluntary disclosure by Jaros.Vieth acknowledged some of thesubstance of the conversation was as related by JarosWhere the testimony is in con-flict, I credit Jaros.18Vieth acknowledged having two conversations with Budrik, in the machine shop,where Budrik was working as a draftsman clerkVieth denied asserting to Budrik thathe felt 'udrik favored the Union.Vieth asserted that it was Budrik who raised thequestion of timeclocks, inquired as to whether the clericals would have to punch time-clocks, as the P & M unit was doing, if the Union came in, to which Vieth asserted heresponded that he did now know.Vieth acknowledged initiating the conversations, andasserted that he wanted to point out to Budrik what hourly people presently had underthe master contract and the differences in the existing conditions for the clerical em-ployees.Vieth asserted it was Budrik who raised the question of profit sharing.Viethdenied advising Budrik that he now had profit sharing and that with the Union represent-ing the clerical employeeshe would probably not have it.Vieth asserted that he advisedBudrik that he did not know what the outcome of the existing profit-sharing plan wouldbe, if the Union won.Where the testimony of Vieth is in conflict with that of Budrik,I credit Budrik.i4 Janetzkeasserted,on both directand cross-examination, that at the outset of theconversation "I said to him,I'm not sureabout your decision, . .General Counsel,in urgingcorrection of the record, has pointed out that the only pending decision was thedecisionof the employees relative to voting in the electionAccordingly, Janetzke's state-ment lackscoherence.While I agree with this premise, the time and place to havecorrectedthis errorexpired when the record was closed without correction, if not earlier.Accordingly, I do not find that Vieth asked Janetzke-what decision Janetzke had maderelative to the pending election, as Janetzke may have intended to relate, but did not NATIONAL CAN CORPORATION653that he thought Sitar would vote yes.Vieththen inquired as to how JanetzkebelievedRejmenczak would vote,towhich Janetzke responded that he was notcertain.15Dorothy T. Keslin was employed as a teletypist, from June 1964 to July 1965.Keslin credibly related that on approximately December 15, 1964, in accordancewith Respondent's practice of explaining profit sharing to employees after 6 months'employment, she had a conference with Vieth, in Vieth's office.At that time Viethadvised her that if the employees were represented by a union she would not beable to receive profit-sharing.Keslin specifically denied that Vieth made any refer-ence to the master contract,which covered the P & M unit in the Clearing Plant aswell as others,during this conversation.16David Watkins, initially employed in September 1964, as a ditto and mailboy, andsubsequently promoted to an accounting clerk, credibly related that on January 15,1965, prior to the election, Vieth advised him that Vieth hoped he would make awise decision when he voted that afternoon,that Vieth did not think the Union coulddo anything for the employees, and that the Company could actually help them andbenefit them more.While Vieth "thought" he told Watkins that he hoped thatwhen he voted it would be a "no vote," he denied making the other statements toWatkins.Even if I were to find the statements related by Watkins were made, andbeing not unmindful of representations made, on other occasions,by other super-visory personnel, toWatkins, I am unable to find that Vieth's assertions exceedthe permissible statement of opinions provided for in Section 8(c) of the Act.Richard Johnson, Jr., initially employed August 17, 1964, as an office boy, and intraining for record clerk at the time of his testimony, credibly related that he hada conversation with Vieth on January 14, 1965, initiated by Vieth at Johnson'swork area.Vieth advised Johnson that Vieth wanted Johnson to understand someof the things that "could happen" if a union came in.Vieth asserted that profit-sharing would more than likely be taken away, that Johnson would lose his closerelationship with his supervisor and that a third person, a union steward, would bein on such conversations.Vieth also advised Johnson that he was not punching atimeclock and that more than likely there would be a timeclockput in,that breakperiods would definitely be limited to 15 minutes and the lunch hour to half anhour, that promotions would be limited by seniority and would not result so muchfrom the knowledge the employee had."2.Vieth and GorzynskiInterrogationAnnaJokolis has beenemployed byRespondentfor 17years, the last 8 years inthe office,and is presently in the production control department.Tarsa is the pro-ductioncontrol supervisor.Jokolis relatedthat shehad two conversations with15Vieth denied making the inquiries which Janetzke attributed to him,relative to howthe three employees would vote.Vieth assertedthat,on the afternoon of January 14,Janetzke walked by him and advised him that Sitar was strongly for the Union,to which,Vieth asserted,he did not respond.On these conflicts I credit Janetzke.16Vieth acknowledged that employees become eligible for profit sharing after 6 months'service.Vieth denied discussing anything about the Union with Keslin, but acknowledgeddiscussing profit sharing with her in December.Vieth acknowledged advising Janetzke,and apparently others, that profit sharing was not provided for in the master contract"and what would happen to it, I don't know."He denied making a similar statement toKeshn.On this conflict I credit Keslin.17Vieth acknowledged having a conversation with Johnson.Vieth sought to cast theconversation as a comparison between Johnson's existing benefits,as a clerical employee,and the benefits under the P & M unit contract relative to insurance,sick leave, andpromotions.Vieth asserted that Johnson inquired about profit sharing, that he respondedthat it was not in the master contract, and that what would happen to profit sharing hedid not know.Vieth specifically denied advising Johnson that profit sharing would morethan likely be taken away.Vieth acknowledged telling Johnson that the P & Al unitpunched a clock, but asserted he said that he had no idea what would happen relative toa timeclock for the clerical employees if the Union was successful.Vieth acknowledgedadvising Johnson that the master contract calls for a half hour for lunch and 15 minutesfor break period, but denied advising Johnson these conditions would apply if the Unionprevailed.To the extent the testimony of Vieth is at variance with that of Johnson, Icredit Johnson. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDVieth and Gorzynski, the latter supervisor in the sales department.On both occa-sions Jokolis was called into Gorzynski's private office, and confronted by the twonamed supervisors.Admittedly, Jokolis was senior, in service, among the clericalemployees.During the first of these conversations, about 3 weeks prior to theelection,Vieth asked Jokolis which way she was going to vote, and she respondedthat she did not know.Vieth then asked why she was undecided and she relatedsome area of dissatisfaction.On January 14, 1965, Vieth again called Jokolis intothe sales office, where he and Gorzynski asked her which way she was going tovote, and Jokolis asserted that she would not commit herself.After a conversationof approximately 15 minutes, both Vieth and Gorzynski advised Jokolis not toforget to vote "no union." 183.McGovernInterrogation and ThreatsSophia Kufrovich has been employed by Respondent more than 8 years, and ispresently payroll clerk, petty cash custodian, receiver-clerk, and relief switchboardoperator.Kufrovich credibly testified that,on December 8 or 9, 1964, she had aconversation withMcGovern, in his office.McGovern asked Kufrovich why shewas so"dead-set" on bringing a union into the office.19She responded that shewanted job security, and related that people had been discharged after a period of5 or 6 years service.McGovern then asked her, "Do you think that your jobcannot be eliminated."She responded that she realized that her job could be elim-inated, but they could not do anything while the employees were in the process oforganizing a union and that she felt with the Union she would have job security.20Dorothy T. Keslin asserted that, in December 1964, McGovern asked her whather viewpoint on the Union was, and she responded anything that would benefit herfinancially she was in favor of.This was her only conversation with McGovernrelative to the Union 21Raymond Wheeler,employed as a production control clerk, credibly related that,in the latter part of October, McGovern came to his desk and told him that McGov-ern wanted to talk to him, in the assistant plant manager's office. , McGovernasked Wheeler if he had been approached by anyone from the Union, or if anyonehad talked to him about the Union.Wheeler responded in thenegative.McGov-ern then advisedWheeler thatMcGovern wanted to know if he was everapproached by a union representative, or anyone, and McGovern would like toknow who it was, and what the person said to Wheeler.Wheeler had a further conversation with McGovern, in late December 1964, atWheeler's desk.At that time, McGovern advised Wheeler "I am surprised yousigned an authorization card," to which Wheeler did not respond.McGovernrepeated his statement, and added,"figuring that you had a good job and possiblepay raises and promotional advances and so forth.I didn't see any need for you tosignthe card."McGovern then advised Wheeler he was not compelled to vote18 The denials of Vieth and Gorzynski that they, or either of them, asked Jokolis howshe was going to vote, or how she felt about the Union, are not creditedWhile Viethexplicitly denied that either he or Gorzynski asked Jokolis how she felt about the Union,Gorzynski'sassertions were somewhat at variance.Gorzynski related that they "justasked her-just, there is this union election coming up and what she could derive, whatbenefits she could derive from having a union in the office against the benefits she hasthrough company policy or what she could gain on her own merits."10 It is undisputed that McGovern attended the December 7 hearing,at the Boardoffices,at which Kufrovich was present as a representative of the employees.20McGovern asserted the only conversation he had with Kufrovich was on January 15,1965, at her desk where, in the presence of Vieth and Gorzynski, Gorzynski asserted"Sophie, we all love you,"to which Kufrovich responded,"If there is only one vote for theUnion you know who it will be." McGovern denied having the conversation withKufrovich,which she related, on December 8 or 9, and denied asking her if she thoughther job could not be eliminated.On this conflict,I credit Kufrovich.21McGovern acknowledged having a conversation with Keslin,but related that it wasconfined to a personal inquiry.McGovern asserted that Keslin raised the question of theUnion, by asserting there was a lot of confusion in the office concerning the election, thathe confined his observation to the fact that the employees would decide whether theywanted a union or not when the election was held.McGovern, apparently confused, laterdenied that there was any mention of an election or the Union in this conversation. Onthis conflict,I credit Keslin. NATIONAL CAN CORPORATION655any certain way becauseof his signatureon the card.Wheeler responded that hewould think everything over before he voted.22Richard Johnson, Jr., whom I have noted,supra,wasin trainingfor a promotionat the time of his testimony,related several conversationswhich he had withMcGovern. Johnson related that, about 2 weeks afterhe signeda union authoriza-tioncard, on October 22, 1964, he was in McGovern's office, with his supervisor,Hardy, to discuss a promotion to production clerk. Johnson credibly related thatat the outset McGovern advised him that McGovern would in no way ask himhow he felt about aunion,thenMcGovern proceeded to state that if there was aunion Johnson might not be able to get the job he was applying for.McGovernmentioned that the Union had failed in some efforts toorganizeoffice employees.Johnson asserted as the conversation was concluding McGovern asked, "Dick, mayI ask you how you feel towards a union?" Johnson asserted he responded that if itcame to a vote he would vote no.Johnson asserted that in the early part of January McGovern came to his workarea and advised him that, as Johnson knew, there had been a petition for an elec-tion and McGovern wanted to tell Johnson a few things concerning what couldhappen if the Union came in.McGovern pointed out that they presently had a15-minute break period and 30-minute lunch period, that if an employee took anextra 5 minutes,"They don't sit on you, but ifa union came in the employee wouldhave set times."McGovern then observed that Johnson was not presently punch-ing a timeclock and, "More than likely if theunion comesin, you would have topunch a time clock."McGovern also advised Johnson that his overtime would becut out unless the factory worked, and that profit sharing would mole than likelybe taken away, that advancement (promotions) would be limited by seniority, andnot so much by intelligence or how an employee could perform.Johnson related that he had a further conversation with McGovern, in earlyJanuary, in the cafeteria, at which Ronald Sitar, another employee, was present.23During this meeting McGovern repeated his previousstatementsthat if the Unioncame in the employees would more than likely have to punch a timeclock, thatbreak and lunch periods would be limited to the specified time, that advancementwould be based not on ability but on seniority, and the employees "more thanlikely" would not have profit sharing.On election day, January 15, prior to the election, McGovern had a further con-versationwith Johnson, at Johnson's work location.At this time, McGovernasserted that Johnson knew that this was election day, that McGovern wanted himto go and vote. ' McGovern then repeated his previous statements and added thatif the Union was successful, Johnson would be paying some kind of fee for theunion dues.24David Watkins credibly related that in early January, McGovern asked Watkinstomeet him in the cafeteria during his morning break period.David Rejmenczak,22McGovern denied asking Wheeler to accompany him to the assistant plant manager'soffice,which was a vacant office, in the latter part of October,or inquiring of Wheeler ifhe had been approached by anyone from the Union,or advising Wheeler that he wantedto know if Wheeler was ever approached by a union representative,etc.McGovern as-serted that he did have a discussion with Wheeler in the latter part of December relativetoWheeler's college education.McGovern asserted that Wheeler volunteered that he wasconfused about the election,and inquired as to whetherprofitsharing would be eliminated,towhich McGovern asserted he responded that this was an issue that would have. to bebargained for.McGovern denied making the statements attributed to him by Wheeler.On this conflict, I credit Wheeler.2'While Sitar appeared as a witness,he was not questioned relative to this incident.u McGovern acknowledged that he, Hardy,and Johnson met in McGovern'soffice todiscuss Johnson'spossible promotion.McGovern was unable to place the time of thismeeting, but ventured it was about the first of December.McGovern asserted that it wasHardy who advised Johnson that he was being given an opportunity based on his initia-tive "but people in the plant,if they had-if the job came up of this nature, you-itwould have to be posted for 2 consecutive days, so a man that was here a month orsooner than you, would have more seniority,that is, he would be given the job."Hardy,at variance withMcGovern,could not recall anything being said about the posting ofjobs in the plant, about seniority being a factor in consideration of promotion,or any dis-cussion of the method by which people in the plant were promotedHardy corroboratedMcGovern's assertion that the Union was not mentioned at the meeting where Johnson'spromotion was the subject.-McGovern denied inquiring of Johnson as to Johnson's attitude toward the Union,. orthat Johnson advised him that if it came to a vote that Johnson would vote no.Mc- 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDanother employee, was present during this conversation.At this time McGovernadvised both of them that they were much better off without a union, that theirchances of advancement with the Company were better, and that they would"probably" lose their profit-sharing if the Union came in.Watkins denied thatMcGovern mentioned that there would be bargaining relative to profit sharing.Rejmenczak corroboratedWatkins, both as to the meeting in the cafeteria andMcGovern's statements.Watkins related a few days before the election he had a further conversationwith McGovern, in Watkins' work area.Watkins asserted that McGovern inquired,"What is your stand on the union, for it or against it?"Watkins responded that hehad pros and cons on the issues.Thereupon,McGovern repeated his inquiry,"How do you still stand on it?"Watkins gave McGovern some examples of whathe termed pros and cons.McGovern then advised him that his future was at stakeasserting, "Handle it with care, because your future is at stake here." asGovern similarly denied advising Johnson that if a union came he would have to puncha timeclock,and the other assertions attributed to McGovern by Johnson,including thefact that profit sharing "morethan likelywould betaken away, if theunion came in "McGovern denied any conversation in the cafeteria at which Johnson and Sitar werepresent,but acknowledged having had a conversation with Sitar,at which Johnson wasnot present.-McGovernacknowledged advising Johnson on election day of the place and time ofthe election,but denied any other discussion that day with Johnson.McGovernasserted it wasJohnson whoraised the question of continuance of profitsharing, asserting there was confusion,towhichMcGovernasserted he responded thatthis was an issue which would have to be bargained,if the Union was successfulMc-Govern asserted that the subject of breaks and lunch time was initiated by Johnson, andhe told Johnson that the people in the plant have specific break periods, and when themachines start to run they have to be on their jobs,while Johnson's present supervisordid not care if Johnson took an extra 5 minutes during a break periodTo the extentthe testimonyofMcGovernand Hardy is at variance with that of Johnson,I creditJohnson.25McGovern acknowledged having a conversation with Watkins,in the cafeteria,assert-ing it was in the early part of December,but denied ever having met with Watkins andRejmenczak in the cafeteria.Later,McGovern acknowledged he did have a meeting inthe cafeteria with Watkins and Rejmenczak,asserting they requested him to join them.However,McGovern placed the time of the meeting as early December 1964.The confusion and self-conflicting statements of McGovern are illustrated by his recita-tions relative to this meeting.Initially,McGovern asserted it was Watkins who raisedthe question of profit sharing,assertingthatWatkinsstated he had heardthat profitsharing was going to be taken away and inquiring if this was true.McGovern assertedthathe responded that the people in the plant did not have profit sharing and whetherthe employees would lose it or not was a matter that would have to be resolved over thebargaining table.InitiallyMcGovern asserted:"The only conversation I had with Dave LWatkins] wasalone, and he asked me about profit-sharing."Subsequently,having recalled meetingWatkins and Rejmenczak,in the cafeteria, McGovern asserted Watkins said"Terry, tellDave Rejmenczak what you told me concerning the profit-sharing "McGovern then relatedthat Rejmenczak said: "There has been confusion with respect to what has been said atthese union meetings that Mr. Graczyk will get profit-sharing for the employees."Mc-Govern asserted he responded:"All I know is that the people in the plant have not, peoplein the office do. I don't know exactly what will happen.All I know is it is a bargain-able issue"There is no evidence that profit sharing was ever mentioned at a unionmeeting.The record is replete with evidence of supervisors calling to the attention ofthese employeesthe fact thatthe plant unit did not have profit sharing.McGovern asserted that Watkins asked him what advantage Watkins would have injoining a union, to which McGovern asserted he responded he could not answer the ques-tion in the manner Watkins wished.McGovern asserted that he pointed out to Watkinsthat he(Watkins)had started as an office boy and had been promoted to an accountingclerk.McGovern then inquired of Watkins,"Do you realize what happens in the plant,that the job has to be posted, seniority is the governing factor, not ability?"McGovernasserted the conversation terminated at that point.McGovern denied having any other conversation with Watkins relative to this subjectmatter,and denied the assertions of Watkins,including a flat denial of having made anyinquiry of Watkins as to what his stand on the union issue was.To the extent the testi-mony of McGovern is at variance with that of Watkins and Rejmenczak,I credit thelatter two. NATIONAL CAN CORPORATION657David Rejmenczak, employed as a clerk in the shipping office, credibly relateda conversation he had with McGovern in the private office of Pavett,26 in theearly part of January.Rejmenczak asserted that McGovern advised him to closethe door, then asked him why he was voting for the Union, and why he thoughttheUnion was good for the employees.Rejmenczak responded that he wanted aunion because he thought they would get more money and would have more jobsecurity.McGovern advised Rejmenczak, "don't worry about that, there will bemore raises coming."Subsequently, because of an interruption by Pavett, atMcGovern's request, Rejmenczak met him in the cafeteria, at which time DavidWatkins was also present.Rejmenczak related conversations with other supervi-sory personnel, set forthinfraand another conversation with McGovern during hislunch period a day or two later.On the latter occasion, McGovern asked Rejmenc-zak if he had thought over what McGovern had said to him, to which Rejmenczakresponded that he had not lost any sleep about it.McGovern again asked whyRejmenczak wanted to vote for the Union, and Rejmenczak responded that hewanted more money.McGovern then asked him what he would do without hismoney if the Company went on strike.At this point Rejmenczak asserted that hewanted to eat his lunch in peace and McGovern departed.274.Reginal I. HardyThreats and PromisesDavid Watkins credibly related that, in December 1964, about a week beforeChristmas, about 7 p.m., Hardy, his supervisor, advised Watkins that it wouldnot be to his advantage if the Union was successful, that Watkins would probablyhave to punch a timeclock, and the Respondent would probably be a little morestrict relative to demerits.According to Watkins, Hardy explained that with aunion each employee is given three chances, each time he does something wrongitisplaced in his record, and after three chances his employment is terminated.Watkins acknowledged that Hardy asserted that this was the practice in the plantunder the union contract, and that if Watkins was in the Union "the same thingwould apply to me."Watkins related a further conversation with Hardy, in early January 1965.Hardyinitiated the conversation, and advised Watkins he probably would never have beenhired if the Union had been in the office at that time, because they probably wouldhave picked someone with a little more experience for that particular job.Hardyalso advised him that if the Union was successful, the overtime would probably bereduced, explaining that it was easier to grant overtime because the salaries werenot as high.Watkins acknowledged that Hardy advised him that at Maspeth, LongIsland, to which the union contract applied relative to clerical employees, promo-26Harry Pavett was identified as being in charge of the shipping department, by Mc-Govern, and was Rejmenczak's supervisor.n McGovern acknowledged talking to Rejmenczak relative to the Union and the electionMcGovern initially asserted lie had only one conversation with Rejmenczak, which heplaced as being in December and, according to McGovern, occurred in Rejmenczak's workarea and not in Pavett's private office.McGovern asserted that Rejmenczak brought upthe question of the Union, advised McGovern that he had talked to his father, whomRejmenczak described as a union man who did not think that a union in the office wasgood for the man who had an education, assertedly because improvements and promotionsare restricted and are not based on relative ability.McGovern denied asking Rejmenczakwhy he was voting for the Union and specifically denied the other recitations of Rejmenczakrelative to the early January conversation or advising him there would be more raises com-ing.Having first denied ever meeting in the cafeteria with Rejmenczak and Watkins,McGovern subsequently acknowledged there was such a meeting but asserted it occurredaround the first'ofDecember.McGoverndenied any luncheonconversationwithRejmenczak.To the extentthe testimony of Rejmenczak is at variancewith that of McGovern, Icredit Rejmenczak243-084-67-vol. 159-43 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions were based on seniority and were not based on individual ability, explainingthat advancement came quicker for the individual on the basis of ability.28David Rejmenczak credibly related that he had a conversation with Hardy, onJanuary 4, 1965, just before lunch, after his conversation with McGovern, set forthsupra.Rejmenczak's work area is in the shipping office, in the back of the build-ing,whileHardy is located in the front office.Hardy stopped Rejmenczak, asRejmenczak was passing Hardy's desk, and inquired if either McGovern or Viethhad, approached him about the Union.Rejmenczak responded that McGovern hadtalked to him and had explained the Company's side.Hardy inquired if Rejmanc-zak thought he would have obtained his promotion, from checker to shipping clerk,if the Union had represented the employees. 'Hardy asserted that in such an eventpromotions would have been on the basis of seniority.Hardy then mentioned someof the fringe benefits which the clerical employees presently had, and might notreceive if the Union was successful, specifically profit-sharing and sick-pay benefits,which Rejmenczak asserted were somewhat better than the plant employee benefits.Rejmenczak acknowledged that Hardy stated that he did not know, for certain, butthought the employees would not have profit sharing because the Union would not28Hardy acknowledged talking to employees who were eligible to vote prior to the elec-tion,mostly those who were under his supervision.He acknowledged a December con-versation with Watkins.Hardy asserted that the stipulation for a consent election hadbeen posted on a bulletin board near Watkins' work area, and that Watkins inquired astowhat the stipulation meant, which Hardy then explained, including the exclusion of theengineering department employees.Hardy's version was,Watkins advised that he(Watkins) had been discussing the matter with his father, "who is not in favor of unions,"and Watkins volunteered that he was inclined to feel the same wayHardy asserted thatlie advised Watkins to get the facts on both sides and vote as the saw fitHardy assertedthatWatkins inquired about advancements in the event that the Union was successful,and' that he (Hardy)responded that in such event advancements would be based onseniority, "the person who had been there the longest gets the first choice at the job,assuming he is qualified,"it is not necessarily based on meritHardy acknowledgedadvisingWatkins, relative to promotions, that Hardy had hired several employees whohad started as office boys and who had advanced to accountants and supervisory positions,while promotions would be based on seniority if the Union was successfulHardy acknowledged telling Watkins that, if they had to pay $50 or $75 a month morefor an office boy, they would not have hired a green, inexperienced employee right out ofhigh school, but would have hired some one with experience.Hardy asserted that Watkins inquired what would happen, relative to layoffs in the plant,if the Union represented the clericals, and he responded that they had had substantial layoffsin the plant, but had not had any office employees laid off because of plant layoffsHardy denied advising Watkins that he would probably have to punch a timeclock.Hardy asserted that Watkinsinquiredifhe would have to punch a clock if the Unioncame in, and Hardy responded he did not knowHardy denied asserting Respondentwould be stricter in regard to demerits if the Union came in.Hardy, acknowledged advis-ing Watkins, relative to job security, that he would have no more security with the Unionthan without ; if a person did not do a good job, he would receive three warnings, and atthe end of the third warning an individual would be suspended automatically.Hardydenied indicating that a more lenient system relative to demerits was in existence, anddenied that there was any conversation relative to overtime payHardy acknowledged having a further conversation with Watkins, during the first weekin January, in Watkins' work area.Hardy asserted he asked Watkins if lie had all theinformation and facts he needed, in order to make up his mind as to how he was goingto vote in the election, advising Watkins he would be glad, to answer any questionsHardy asserted that Watkins advised him that he had pretty well made up his mind andhad no questions.Hardy denied any discussion of overtime pay on that occasion, or anyadvice toWatkins that he would lose overtime pay if the Union was successful. Oneanswer of Hardy's is illuminating.Q Did you ever say to Mr. Watkins that you don't punch a timeclock now butifyou are in the Union and working in the plant, you would have to punch thetimeclock?A.Well, if you are in the Union, the plant union which we now have, he wouldhave to punch a time clock.Immediately thereafter Hardy denied ever having made such a statement to WatkinsHardy also denied making any reference to the existing Plant Master Agreement in eitherconversation.To the extent the testimony of Hardy is at variance with that of Watkins,I credit Watkins. NATIONAL CAN CORPORATION659allow them to have profit sharing.Hardy also advised Rejmenczak that when theUnion came in that he would have to punch a timeclock and adhere to the allottedtime for break periods and lunch.Hardy suggested if Rejmenczak had any furtherquestions that he should confer either with Hardy, Vieth, or McGovern.Rejmenczak asserted that he had a further conversation with Hardy on electionday.At thattime,Hardy approached him and asked him if he had thought overall the benefits the Company had to offer him, advising Rejmenczak that he mightnot have profit sharing if the Union came in, that he would have to punch a time-clock in the morning, that lunch periods would be strictly limited, as in the plant.Hardy called Rejmenczak's attention to the fact that his hospitalization, sick pay,and vacation benefits werepresently better than thoseexisting in theplant.Hardyadvised Rejmenczak that he could vote any way he wanted to, that his future wasin his hands and "don't hinder it in any way."He also advised Rejmenczak thatthe Company's hands were tied because the Union was trying to getin, "But, giveus time." 29Finding no evidencethat Hardymade any promise of economicbenefits, or otherbenefits, as alleged in paragraph7 of thecomplaint,as amended,Iwill recommenddismissalof those allegations.5.FehrmannThreats and PromisesRonald J. Budrik credibly related that he had a conversation with Plant ManagerFehrmann, on January 14, 1965, in the machine shop office. Budrik related thatFehrmann. advised that he wanted to talk to Budrik about, the election, that hecould not tell Budrik how to vote, but would like to tell him how Fehrmann felttheCompany could do more for Budrik than the Union could, that Fehrmannwould like Budrik to give the Company a chance, and that they could always peti-tion for another election in a year's time.Fehrmann asserted .that he would likeBudrik to afford the Respondent an opportunity to prove itself to the employees.Budrik asserted they got into a conversation about overtime and workload in theoffice, that Fehrmann asserted that he could not arrange any overtime right then,because of the budget situation, that he would try to work it out another way.Fehrmann then inquired if Budrik desired to go back to the corporate engineeringstaff,which Budrik asserted he declined.Budrik asserted that Fehrmann statedthat Fehrmann thought Budrik could do more himself without a union than hecould with a union. Budrik acknowledged that Fehrmann asserted that he wouldlose a certain amount of individuality with the Union.Budrik asserted that Fehr-mann did not state what the Company would do for the office employees withouta union, rather Fehrmann asserted that everyone had certain gripes and suggestedthat the Company be given a year or two to resolve these.Fehrmann acknowledged having a conversation with Budrik, prior to the election,at which Ray Smith, master mechanic, was present. Fehrmann acknowledged thathe advised Budrik that Fehrmann did not believe that the Union could obtain morepay or better benefits for him at that time, that Budrik had just been moved intohis present job as a trainee out of the engineering office, and that he would have towait his time to get a raise as he was in a training program. Fehrmann assertedthat he did not make any promise that Budrik would receive a raise. Fehrmannasserted that Budrik inquired if he could obtain overtime and Fehrmann advisedhim they could not grant overtime at that time.Fehrmann advised Budrik thatafter he had finished his training program he thought the only way Budrik couldobtain a raise would be if he went back to the engineering office.Fehrmann21Hardy acknowledged that Rejmenczak's supervisor was Pavett during the period withwhich we are concerned.Hardy acknowledged having two conversations with Rejnienczak,both in January prior to the election.Hardy asserted that he inquired it Rejmenczak hadany question in connection with the union matter, whether he had all the facts and datahe needed in order to vote, and advised Rejmenczak he would be glad to answer any ques-tions Rejmenczak might have.Hardy denied inquiring if any member of management hadtalked to Rejmenczak relative to the Union, denied that there was any discussion ofprofit sharing, benefits, or promotions" `Hardy, denied Rejmenczak's assertions relative tothe loss of profit a haring,-benefits,' timeclocks, etc.Hardy denied having a conversationwith Rejmenczak on the day of the election, and denied advising Rejmenczak that he hadprofit shai1ing and benefits, that -lie had his future in his hands, and he should not rain itin ariy way.Where'the testimony 'of Hardy is at variance with 'that of Rejmenczak, I'credit Rejmenczak. 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDacknowledged that he advised Budrik if he had an individual grievance, under aunion contract he could not act as an individual but would have to go through aunionsteward orcommitteeman.Ifind no evidence of an alleged threat or promise of benefit in the testimonyof either Budrik or Fehrmann, relative to their conversation.David Watkins related that he had a conversation with Fehrmann, on the after-noon of January 15, 1965, prior to the vote, at which Bob Lucas was present.Watkins asserted that Fehrmann advised Watkins of Fehrmann's experience as amember of a union, of Fehrmann's having been on strike, and of his having hadan unpleasant financial experience as a result.Watkins asserted that Fehrmannstated that Fehrmann did not think the Union could do anything for the office peo-ple that the Company was not already doing or could do.Watkins related, "He(Fehrmann) said as of now, he was going to try to increase their lunch period by15minutes or break-it was the lunch period.He said that this would probablytake a while."Watkins asserted Fehrmann stated that if the employees would givehim a year this would provide him with the time needed "to try to see what I cando."Watkins denied having requested a longer lunch period.Fehrmann acknowledged having a conversation with Watkins, at which Lucaswas present, a day or two before the election. It was Fehrmann's memory thatWatkins was one of the employees who had been reprimanded for spending toomuch time in the cafeteria, and asserted on this particular occasion Watkins inquiredwhy they would not extend the lunch hour 15 minutes. Fehrmann acknowledgedstating that he would look into the matter, but denied indicating any promise of alonger lunch hour.Fehrmann acknowledged elaborating on his prior experience asa memberof a union.Fehrmann acknowledged stating, "Well, just give the com-pany the same privilege of a year's time to see what can happen," but asserted hemade no promise of any benefits. Fehrmann also asserted that he indicated that ifthey were not happy with what the Company was doing for them they would havethe privilege of having another election at the end of the year.Fehrmann ac-knowledged advising Watkins that he did not think that the Union could do anythingfor the office people that the Company wasn't already doing or could do.I find implausible Watkins' assertion that he made no request for a longer lunchperiod, yet Fehrmann, in effect, promised such action.There is a total absence ofevidence of promises of economic and other benefits, by supervisorypersonnel,herein, except in this one instance.There is no evidence of Fehrmann havingthreatened any employees. Interrogation; by Fehrmann, is not alleged.Accord-ingly, I will recommend dismissal of those allegations of paragraphs 6 and 7 ofthe complaint, as amended, which relate to Fehrmann.so6.McGovernPostelection InterrogationThe election herein was held on Friday, January 15, 1965.On the followingMonday or Tuesday, McGovern again called Rejmenczak into Pavett's privateoffice where McGovern advised Rejmenczak that he knew that Rejmenczak hadvoted for the Union.Rejmenczak inquired as to how he found out.McGovernresponded he had "his ways."McGovern then asked him if he knew who else hadvoted for the Union.Rejmenczak responded that he did not, but he thought itwas a private election.McGovern then asked Rejmenczak who were the instiga-tors behind the Union, to which Rejmenczak responded, that he had only beenemployed a short while and did not know the individual's names.McGovern thenasked him if he knew anyone in production control and he responded there werea few.Upon interruption, by other employees, McGovern advised Rejmenczakthat what he told Rejmenczak was to be in strict confidence and no one else wouldknow about it.Rejmenczak acknowledged that he had advised McGovern that itwas Stanley Lawrence, president of the plant union, who first approached him. Heacknowledged having admitted to McGovern that he had in fact voted in favorof the Union31301 findGeorge V. Kuaaman,Jr.,d/b/a Gulfport Transport Company,84NLRB 613,cited by General CounselInapposite.In that case the Boardfound a promiseof betterworking conditionsstated as an alternative to union affiliation.az McGoverndenied any conversation with Rejmenczakafterthe election,or makingthe inquiriesattributed to himby Rejmenczak.On this conflictI credit Rejmenczak. NATIONAL CAN CORPORATION6617.Contentions of the parties and concluding findingsa.SurveillanceRespondent correctly notes that this alleged event preceded the filing of theUnion's petition for election, by 11 days.Accordingly, it is considered solely inthe context of being violative of the provisions of Section 8(a)(1) of the Act, asdistinguished from those events, which occurred in the period between the date ofthe filing of the petition for election and the date of the election, and which arethe basis for setting the election aside, consideredinfra.Respondent contends that the incident did not occur, as related by Jaros, as dis-tinguished from any contention that if the event did occur, as related, it was notviolative of the Act.In numerous cases the Board has found the solicitation of an employee to engagein surveillance and report to management concerning union activities of employees,inmeetings and elsewhere, constitutes interference, restraint, and coercion, and isviolative of Section 8(a)(1).32 I find accordingly.b. Interrogation and threats-October 26,1964, toJanuary 15, 1965Respondent would characterize the interrogation,set forthsupra,as innocuous,isolated, and not calculated to coerce anyone. I do not agree.Respondent correctly asserts, as the Board has stated,that not all questioningof an employee which relates to a union or an election isper seunlawful,and thatwhat the law proscribes is not interrogation,but interference,restraint,and coercion.General Counsel correctly asserts that the interrogation herein is manifestly out-side the area of inquiry permitted under the rules established by the Board in theBlue Flashcase.33In theBlue Flashcase,unlike the present case, the Board foundan absence of threats of reprisals or promises of benefit.More importantly, theBoard found that respondent had a legitimate reason for inquiry as to the union'srepresentation concerning its majority status,that respondent undertook the essen-tial safeguards of assuring the employees there would be no resort to 'economicreprisals, and respondent,therein,confined itself to ascertaining the validity of theunion's representations.The Board has said:"The purpose of interrogation is not to express views, butto ascertain those of the person interrogated. . . .As recently stated by the FifthCircuit, `Coercion by interrogation is one of the"subtler" forms of management'sinterference with labor's protected rights.' "Cannon Electric Company,151 NLRB1465, 1469-70, citingN.L.R.B.v.Camco, Inc.,340 F.2d 803, 804(C.A. 5).InJohnnie's Poultrycase,34 after setting forth the two types of situations whichthe Board and courts have held permit legitimate inquiry, i.e.,verification of theunion's claim of majority status or investigation of facts, essential in preparing anemployer's defense, for the trial of a case, the Board said:.The Board and courts have established specific safeguards designed tominimize the coercive impact of such employer interrogation.Thus, theemployer must communicate to the employee the purpose of the questioning,assure him that no reprisal will take place, and obtain his participation on avoluntary basis; the questioning must occur in a context free from employerhostility to union organization and must not be itself coercive in nature; andthe questions must not exceed the necessities of the legitimate purpose by pry-ing into other union matters,eliciting information concerning an employee'ssubjective state ofmind,or otherwise interfering with statutory rights ofemployees.When an employer transgresses the boundaries of these safeguards,he loses the benefits of the privilege.General Counsel correctly characterizes as "A systematic pattern of coercive con-duct" the activity of Respondent's supervisory personnel in calling employees intoclosed offices,to interrogate them as to their union sentiment and their knowledgeof the sentiment of other employees in the bargaining unit.Not only was there73 See e g.Morrison Cafeterias Consolidated, Inc, and Morrison Cafeteria Company ofLittle Rock, Inc.,148 NLRB 139;The Colson Corporation,148 NLRB 827;SweetwaterRug Company,148 NLRB 498, 507.33Blue Flash Express, Inc.,109 NLRB 591.34 Johnnie's Poultry Co.,146 NLRB 770, 775. 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDa failure to assure these employees that there would be no reprisals, but to thecontrary the employees were advised of the reprisals which would ensue, if theUnion was successful in its effort. I so find.Respondent asserts that the so-called threats relative to discontinuance of profitsharing, strict enforcement of coffee breaks and lunch periods, installation of atimeclock, etc.,must be viewed in the light of the fact that "The major topics ofdiscussion amongst employees during the preelection period was a comparison ofconditions existing for the unionized production and maintenance employees withthe conditions existing for the office clerical staff." I disagree on both points. Itis undoubtedly true that Vieth, McGovern, Gorzynski, and Hardy sought to empha-size some conditions which the office and plant clerical employees had, which werenot applicable to those covered under the P & M unit employees. The question iswhether the interrogation exceeded permissible limits and whether the so-called com-parison of conditions were expressed in the form of threats of withdrawal or lossof existing working conditions or imposition or less desirable conditions.Respondent characterizes as "typical" of the discussions by supervisory personnelwith employees, during the preelection period, as a comparison of conditions exist-ing for the P & M employees with the conditions existing for the office and plantclericals,Vieth's assertions relative to his conversation with Janetzke, "I discussedwith him what he had now as an employee. . . I discussed about his insuranceplan, profit-sharing, pension plan, these things he had now and what the union wasoffering him under their. . . I compared the master agreement, what the masteragreement called for and these things that he already had."Respondent assertsthat by reason of article III, "Union Recognition," that the Master Agreement wasapplicable to any new unit certified by the Board or recognized by Respondent dur-ing the life of the agreement.To the extent this statement implies the MasterAgreement covers all working conditions it is, at best, incomplete, if not inaccurate,as nextset forth.John Strohecker, corporate manager of industrial relations acknowledged theexistence of a number of supplemental agreements, covering particular more favor-able conditions in various plants, which were continued at the time the initial MasterAgreemeit was entered into, and at all times thereafter, or placed in effect uponlater recognition, as specifically provided for 'under article XVII, "Local Settle-ments,Customs, and Practices." 35Strohecker enumerated local seniority riles,holidays, rate retention practices, variations in vacation plans, and shift differentials,as among items covered under such supplemental agreements.Strohecker acknowl-edged that the purpose of the local supplemental agreements were to reserve pre-viously existing benefits, which were greater than those provided for in a masteragreement which was applicable to all plants.General Counsel correctly asserts that Respondent asserts no defense, and in facta false posture, in contending that it was merely comparing existing working con-ditions with the working conditions of the P & M unit, as set forth in the MasterAgreement, in view of the local supplementsand inview of the absence of any pro-vision for the elimination of the items which were the subject matter of the com-parisons.However, we are not passing on the accuracy or inaccuracy of a repre-sentation.The test is whether a particular assertion, in context, is a threat andmay thus be found to interfere, restrain, and coerce.The Board has stated thatit is no defense to a 8 (a) (1) charge that Respondent may have acted in good faithin portraying economic consequences to employees. It is the inherent tendency tointerferewith, restrain, or coerce the employees in the exercise of their nghts,guaranteed in Section 7, rather than Respondent's motives, that is controlling.FreeportMarble and Tile Co., Inc.,153 NLRB 810.36General Counsel acknowledges that some of the supervisors couched the state-ment of loss of existing benefits in terms of "possibility" and not as an express,asArticle XVIIprovides,interSection 2. Established local customs or practices, written or oral, which are cur-rently in effect and are neither covered by nor in conflict with this Agreement shallcontinue in effect for the term of this AgreementSection 3: Established local customs or practices, written or oral, which are cur-rently in effect and provide benefits in addition to or in excess of those provided inthis Agreement shall continue in effect for the term of this Agreement, unless modi-fied or eliminated by mutual agreement36 CitingN.L.R B. v. Burnvp & Sims, Inc ,379 U.S. 21 ;N.L R B. v. Erie Resistor Corp ,373 U S. 221. NATIONAL CAN CORPORATION663overt, threat.In theNaborscase 37 the court said: "As to statements made byrespondent, . . . as to the consequence which might follow adherence to a union:When statements such as these are made by one who is part of the company man-agement, and who has the power to change prophecies into realities, such statements,whether couched in languange of probability or certainty, tend to impede andcoerce employees in their right to self-organization, and therefore constitute unfairlabor practices."General Counsel correctly asserts that the constant and repeated pattern, by thesupervisors named, of the introduction of more stringent work rules, relative tobreak and lunch periods, installation of timeclocks, third party interference ingrievances, etc., was a "clear warning and threat to the employees that the easy'going camaraderie between management and the employees, with the attendantbenevolence of Respondent in applying rules and regulating the working conditionsof the employees, would be a thing of the past if the Union organized [their officeemployees].Such threat[s], though general in nature, [were] reasonably calcu-lated to discourage further union-activity, and therefore constitute a violation ofSection 8(a)(1)."Shell Oil Company,95 NLRB 102, 108.I concur in General Counsel's assertion that the Board has found where thestatements made, by supervisors, disclose a course of action designed to create andinstill in the minds of employees a fear of economic suffering and loss of benefits,as a result of selecting the union, such campaign propaganda is not protected bySection 8(c), since it is at best a thinly veiled threat of reprisal, and violative ofSection 8(a)(1).SeeLouisianaManufacturing Company,152 NLRB 1301, andcases cited in footnotes 2 and 3.I have found that: McGovern threatened Kufrovich with possible job elimina-tion;ViethMcGovern, and Hardy threatened named employees with loss of profitsharing, strictly limited lunch and break periods, the necessity of having to puncha timeclock, limitations on promotions, modification of existing overtime, installa-tion of a system of demerits, installation of less advantageous hospitalization andsick pay plans, all of which would or might insue in the event they exercised theirright to select the Union as their representative.The Board has stated: "IfRespondent did not wish the employees to be concerned with these possibilitiesthere was no need to raise them in the first place.Having sounded the alarm,Respondent cannot so easily avoid the effect of its words."Brownwood Manu-facturing Company,149 NLRB 921, 924.Accordingly, I find the interrogation of employees Keslin, Budrik, R. Johnson,Janetzke, Jokolis,Watkins, Rejmenczak, Wheeler, and Jaros, by Vieth, McGovern,Gorzynski, and Hardy, to the extent found hereinabove, and the threats enunciatedby said supervisors to said employees, and to Kufrovich, as found hereinabove, arein each instance conduct constituting interference, restraint, and coercion, and thus,violative of Section 8(a)(1) of the Act.38c.Postelection conductIhave found that on Monday or Tuesday, January 18 or 19, 1965, McGoverninterrogatedRejmenczak, advising that, 'McGovern knew that Rejmenczak' hadvoted for the Union, inquiring as to whether -Rejmenczak knew of others whovoted for the Union, and inquiring as to who were the instigators behind the Union.It is undisputed that this conduct cannot be considered relative to the questionof setting aside the election, since it occurred after the critical period.Ifind McGovern's interrogation of Rejmenczak constituted interference, restraint,and coercion and was violative of the provisions of Section 8(a)(1) of the Act.In arriving at my findings of credibility, I have considered all the testimony, thedemeanor of the witnesses, the interest of each witness in the outcome of the liti-gation, the fact that some present employees, including a supervisor, gave testimonyat variance with that of their present supervisor, candor or lack thereof, self-contradictions and inconsistencies, and the plausibility of recitations.C. The alleged refusal tobargainThe issues are as follows: (1) Whether the Union's request for bargaining andrecognition, by letter dated October 23, 1964,was an adequate request;in par-37N.L.R B. v. NaborsCo, 196F.2d 272,276 (C.A. 5).33Sakreteof Northern California, Inc.,140 NLRB 765 ;BurkeGolf Equipment Corpora-tion,127'NLRB 241. 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDticular,whether it described an appropriate unit with sufficient particularity; (2)whether the Union did in fact, represent a majority of the employees in an appro-priate unit, on October 23, 1964, the date of its request forrecognition,and at alltimes thereafter; (3) whether the Union requested recognition and bargaining inthe "smaller" unit on December 7, 1964, and whether the Union did, in fact,represent a majority of the employees in an appropriate unit, on December 7,1964, and (4) whether Respondent engaged in unfair labor practices, subsequentto the Union's requests for recognition, calculated to destroy the Union's majority,and if so, whether this conduct negates an assertion, by Respondent, of a good-faith doubt as to the Union's majority, and warrants a refusal-to-bargain order.1.The appropriate units and the sufficiency of the Union'srequests for recognitionConcededly, two units are alleged, in the alternative, as appropriate units, forreasons explicatedinfra.General Counsel contends that the Union's request forrecognition and bargaining of October 23, 1964, encompassed what is referred toin the record and briefs, as the "smaller" unit, as well as the "larger" unit.Respondent assertsthat thereisa substantialvariation between the two units, andthat the "larger" unit is not an appropriate unit.Respondent also contends thattheUnion's demand, of October 23, did not describe an appropriate unit withsufficient particularity.It is. undisputed that the parties agreed, on December 7,1964, that the "smaller" unit was an appropriate unit.The Union's letter on October 23, 1964, addressed to Fehrmann, plant managerof the Cleating Plant, reads as follows:On behalf of the employees of the National Can Company, Inc., I amhereby giving you notice that a majority of said employees have signed Unioncards authorizing the United Steelworkers of America, AFL-CIO, to act astheir bargaining agent.I am, therefore, giving you notice that the Union is willing to present thesecards to a neutral party at an agreed upon time and place to establish ourclaim that we do in fact represent a majority of National Can Companyemployees.The bargaining unit which we claim to representare alloffice and factoryclerical employees at the Clearing Plant of National Can Company, 5620 W.51st Street, Chicago, Illinois, but excluding all production and maintenanceemployees, cafeteria employees, guards, personnel department employees andall supervisory employees as defined in the Act.It is important that the Union knows at once of the Company'spositionon this matter; and, I am, therefore, requesting a response by you to thismatter by return mail.Thanking you in advance for your promptattentionto this matter,I remain.It is undisputed that the letter was received, by Respondent on Monday, Octo-ber 26,1964,and there was no responseto the request. John Strohecker, corpo-ratemanagerof industrialrelations,at all times material herein,acknowledged thathis office formulates labor policy for Respondent, and that it was Respondent'spolicy not to recognize the Union without anelection.This policy precededStrohecker's assumption of his present duties and was in effect in October 1964.Strohecker asserted that he was not aware of any instance in which Respondenthas ever recognized the Union on the basis of a card check39On October 26, 1964,a petitionfor certification was filed, Case 13-RC-10399,in which the appropriate unit was described as follows:All office employees plant clerical employees employed by the employer at itsplant located at 5620 West 51st Street, Chicago 38, Ill., excluded productionandmaintenance employees, cafeteria employees, confidential employees,guards and supervisors as defined in the Act.The number of employees wasdescribed as 45.A copy of the petition was served on Respondent, on October 27,1964.391 find of no consequence Strohecker'sassertionthatin at least seven instances inwhich the Union sought to represent employees in units in different plants of Respondent,where it did not respond to the demand letter,the Union's representation was found to beinaccurate as the result of subsequent election.JM. Machinery Corporation,155 NLRB860. NATIONAL CAN CORPORATION665At the time of the representation hearing, onDecember 7, 1964, the partiesentered into a stipulation for certification upon consent election in which thepetitionwas amended to provide for an agreed-upon appropriate unit, as follows:All office clerical employees and all plant clerical employees at Employer'splant located at 5620 West 51st Street, Chicago, Illinois, excluding productionandmaintenance employees, cafeteria employees,CorporateEngineeringDepartment,Corporate IndustrialEngineeringDepartment,AreaQualityControl employees, professional employees, confidential employees havingaccess to labor relations data, guards, and supervisors as defined in the Act.It is undisputed that the unit agreed to, on December 7, 1964, comprised a totalof 40 clerical employeesBy agreement, Jaros was excluded as a confidentialemployee, and Kufrovich was included, both being employed in the personneloffice.It is undisputed that some factory clerical employees were in the P & Munit, represented by the Union, being approximately five or six in number, includ-ing two timekeepers, one shipping and one receiving clerk, and one or two inven-tory clerks.It is undisputed that among these found eligible, by agreement of the parties,were nine clerical employees in a district sales office,40 which serviced severalplants,41 and who are under the supervision of the sales office manager, Gorzynski.Also physically located at the Clearing Plant, at all times material herein, weretheCorporateEngineeringDepartment, the Corporate IndustrialEngineeringDepartment, and the Area Quality Control Office.However, in November 1964, itisundisputed, Respondent announced, in a house organ, a contemplated move ofthese three departments to a new executive office, some distance from the ClearingPlant 42This transfer was actually effectuated in April 1965. It appears undis-puted that, in contemplation of this physical transfer away from the Clearing Plant,the parties agreed, on December 7, 1964, to the elimination of the clerical employ-ees in the three named departments from the agreed-upon unit. It appears therewere, at most, four clerical employees in these three departments.43The other 15employees in these three departments are identified by name and classification, asdraftsmen, design layout men, project engineers, electric project engineers, staff indus-trial engineers, corporate material handling engineer, and one checker, and insofar asthis record reveals, it is inferred, are either professional or technical employees.Strohecker acknowledged that the benefit structure, including holidays, vacations,insurance, and pension participation were available to all salaried employees ofRespondent, wherever located or however classified.44 It is .undisputed that themerit review program and the profit-sharing program were the same for all theemployees here considered.There was no evidence of a variation in the workingconditions between the three corporatewide departments and the sales office, andother than starting and quitting time, no evidence of variations in working condi-tions between the three corporate departments and the other clerical employeesincluded in the agreed-upon unit.4oCourtney, Doherty, Fleish, Gottalner, Lillian Johnson, Kowaliski, Krueger, Luthin,and Warner41 Strohecker explained that a number of plants have district sales offices, for con-venience, that each services a certain district such as the Atlantic area, has North Atlanticand South Atlantic districtsThe district sales office at Clearing covers the Chicago area(in which three plants are located) and Wisconsin.43 In part the item is: "Our company will move its executive offices to accommodateitscontinuinggrowth . .The building . . is being completely renovated foroccupancy by January 1, 1905."43Respondent's list of those employed, in these three departments, by classification, in-cludes. Rose Polichem, secretary to Vincent Trunde, manager of Corporate IndustrialEngineering ; Susan Prickler, secretary to the area manager of Quality Control, VincentCahill, blueprint operator, and Gerald Gagel, engineering clerkDorothy Strelicky, sec-retary to the manager of Corporate Engineering, is also listedStrohecker asserted onlyPrickler and Polichem were clericals.He did not explain the exclusion of Strelicky.However, the status of Cahill and Gagel, as clerical employees, is consideredinfra,section C, 2, b.44While Strohecker was uncertain, he asserted his belief that the three excluded depart-ments, corporate engineering, corporate industrial engineering, and area quality control,had the same starting and quitting time as the sales office, 8: 30 a in. until 5 p in , whilethe other clericals worked from 8 am until 4 . 30 p in 666DECISIONSOF NATIONALLABOR RELATIONS BOARDGilbert Feldman, attorney for the Petitioner and Charging Party, credibly relatedthe events which occurred on December 7, 1964, which concluded with a consent-electionagreement.Feldman asserted that Shawe, counsel for Respondent,advised Respondent would not consent to an election unless the three corporatedepartments were excluded from the proposed unit, giving as his reason the factthat Respondent, for some time, had contemplated the physical removal of thesedepartments to a new executive office some distance from the Clearing Plant.45After obtaining a list of the classifications in the excluded departments fromRespondent, Feldman related he checked the authorization cards, then advisedRespondent, "We have counted our cards, and whether you include a unit beforethe transfer or after the transfer, in either case we have a majority of cards fromthe people who would be included." Feldman related that Shawe responded, "Well,we are going to see about that." 46Contentions of the Parties and FindingsRespondent urges the inclusion of the three corporate departments, in theUnion's request, requires a finding that the unit sought is inappropriate.Respond-ent relies upon the Board finding inYoungstown Sheet and Tube Company,132NLRB 682. I disagree.In theYoungstowncase the Board severed, by deletion, a classification of "buyerclerks" who had been physically transferred from a plant location to a companywideoffice building.More germane is the fact, as stated therein, that their physical loca-tion "was the controlling circumstance by which the original scope and compositionof the unit was determined...." Citing:Youngstown Sheet and Tube Company,56 NLRB 559.General Counsel correctly distinguishes significant steps previously taken toeffectuate a transfer at a fixed future date, found inWhiting Milk Corporation,137NLRB 1143, from an indefinite prospect that payroll department employees may bemoved to another plant, the latter found to be an insufficient basis for exclusion.Republic Steel Corporation, 91NLRB 904, 908.47Respondent urges that, on December 7, 1964, when the Union asserted it soughtto represent "all unrepresented white collar workers," Respondent apprised the Unionthat the three corporate departments had been housed at Clearing because of lackof corporate office space and were in the process of being relocated.This wasobviously long after the request for recognition, of October 23, and does not con-stitute a basis for finding the unit requested inappropriate, for the reasons statedsupra.Respondent asserts the Union sought to represent "all unrepresented white collarworkers" in the three departments, thus a unit of 60 employees, on December 7,1964.The Union's letter of October 23 specified "all office and factory clericalemployees."I find no merit in the contention that the Union sought to includeprofessional and technical employees.During the hearing, Respondent asserted the Union's demand was unclear andconfusing because the Union represented some factory clerical employees in theP & M unit. I have foundsupra,five or six in this category were admittedly inthe P & M unit.I find no merit in this contention,in view of the stated exclusionsin the Union's October 23 letter, and the evidence relative to the classifications ofthese employees.I find thatthe unit in which the Union requested recognition on October 23,1964, of "all office and plant clerical employees," with stated exclusions, is anappropriate unit.Youngstown Sheet and Tube Company,56 NLRB 559. In sofinding I am mindful of Respondent'sadmitted failure to respond to the Union'sdemand and the subsequent December 7, 1964,agreement.484This fact is undisputed,and was advanced by Respondent as a basis for a findingthat the unit requested was inappropriate48I do not credit the denials of this testimony by Shawe and Strohecker nor their testi-mony that, on December 7, Graczyk indicated that the Union was seeking both professionaland technical employees in the excluded departmentsIn this connection it is noted thatwhile Shawe asserted that he was advised that the Union was seeking all of the classifica-tions in project engineering, McGovern could not recall any discussion of project engineers44 See also:National Car Rental Company,141 NLRB 1086,Tide Water Associated OilCompany,107 NLRB 3911Cf.Ainsworth Manufacturing Company,131 NLRB 273, footnote 1. NATIONAL CAN CORPORATION667I find that the unit described in the Union's letter of October 23, 1964, was ofsufficient particularity as to apprise Respondent of the unit the Union sought torepresent, and was not, as contended by Respondent, ambiguous.I further find, for reasons explicatedinfra,that the variance between the descrip-tion of the unit, as set forth in the Union's letter of October 23, 1964, encompass-ing 44 employees, and that agreed upon by the parties, on December 7, 1964, inwhich the election was conducted, encompassing 40 employees, does not constitute asubstantial variance 49I further find that on December 7, 1964, Union Attorney Gilbert Feldman, thenengaged in representing the Union,50 requested recognition of the Union in the"smaller" unit,51 and that said demand was a new and separate demand 522.Majority status of the Uniona.The smaller unitIt is undisputed that the parties agreed, on December 7, 1964, that a unit ofoffice and plant clerical employees, including area sales office clerical employees, alllocated at the Clearing Plant, with stated exclusions, was an appropriate unit. It isundisputed that this unit comprised a total of 40 employees. It is undisputed that22 of these employees signed union authorization cards, under circumstances nextconsidered, on or before October 23, 1964. I find, on the credible testimony ofGraczyk, that he had possession of all of the cards enumerated herein, prior to hisforwarding the Union's letter of October 23, 1964, to Respondent.A majority ofthe number in the smaller unit is 21.All of the authorization cards were identical and read as follows:I hereby request and accept membership in the UNITED STEELWORKERSOF AMERICA, (AFL-CIO), and of my own free will hereby authorize theUNITED STEELWORKERS OF AMERICA, its agents or representatives, toact for me as a collective bargaining agency in all matters pertaining to ratesof pay, wages, hours of employment, or other conditions or employment and toenter contracts with my employer covering such matters, including contractswhich may require the continuance of my membership in the UNITED STEEL-WORKERS OF AMERICA as a condition of my continuing employment.It is undisputed that 16 authorization cards were signed on October 22, 1964, byemployees later acknowledged to be eligible to vote in the election at a meeting atthe home of Frank Malone, identified as a member of the P & M unit53 Graczykasserted that he explained the purpose of the authorization cards was to enable himtowrite a letter to Respondent requesting recognition.At the same time, it isundisputed these employees signed dues-checkoff cards.Graczyk's assertions werecorroborated by a substantial number of those who were present at the meeting,substantially all of whom acknowledged reading the cards before signing them.While Graczyk denied saying anything about a Board election, at the meeting ofOctober 22, 1964, I find, from the testimony of those present, that he did state thatif the Company failed to grant recognition, that the cards were a means,of request-ing a Board election.544B Laabs,Inc.,128 NLRB 374;Kickert Brothers Ford, Inc.,129 NLRB 1316, 1321,TheHamilton Plastic Molding Company,135 NLRB 371, 3735° See WGOK,Inc.,152 NLRB 959 (TXD)1Barney'8 Supercenter, Inc,128 NLRB 1325, 1327, enfd. 296 F.2d 91 (C.A. 3).52Cumberland Shoe Corporation,156 NLRB 1130.53These employees are identified as Armstrong, Began, Borysck, Budrik, Grzetich,Janetzke,Richard Johnson, Keslin, Paholski, Rejmenczak, Rutherford, Sitar, Swains,Wash, Watkins, and Wheeler.5° The Respondent's effort to establish that the employees were promised a waiver ofinitiation fees, as an inducement to sign the cards, I find fruitlessThe sole exception tothe testimony given by the bulk of the witnesses who attended the October 22 meeting wasJames Armstrong, who first asserted that Graczyk asserted the purpose of signing thecard was to obtain an NLRB election.Armstrong was then -unable to relate what Graczykhad said relative to an electionArmstrong then asserted, "That both the cards wouldbe mailed registered mail to the NLRB, that a'letter would also be mailed registered mailto the National Can Corporation " Subsequently, Armstrong asserted that he did notremember what was said. I do not credit Armstrong's testimony to the extent that itis at variance with that of the other employees present at the meeting, relative to Graczyk'sstatements at that time. 668DECISIONS OF NATIONAL LABOR RELATIONS BOARDSix additionalunionauthorization cards weresignedon October 23,.1964, byemployees Jokolis, Kufrovich, Flood, Grigaitis, Lillian Johnson, and Hill.The cir-cumstancesof these signings are next considered.Jokolis received the card from Janetzke, read it beforesigning itand returned itto Janetzke. Jokolis asserted that Janetzke advised her that the purpose of the cardwas to enable the Union to write a letter to the Company requestingrecognition.She also asserted she had been in the plantunionpreviously and relied on this priorknowledgein signingthe card.Kufrovich stated that she attended the meeting of October 22, heard Graczykstate that he would send a letter to Respondent requesting that the Union be recog-nized.Kufrovich asserted that there was an insufficient number of cards at themeeting, and for this reason she signed a card on the following day.John Grigaitis related that he signed his card at the plant, on October 23, 1964.The card was given to him by a male employee whom he could not identify sincehe had been initially hired, by Respondent, on October 13, 1964.He had notattended any unionmeetings.Grigaitis asserted that there had been a meeting theday before, which he was unable to attend, and that he was told the main thingthat happened was that they passed out cards to have them signed.Asked what hewas told relative to the card, by the solicitor,prior to signingit,Grigaitis respondedthat he was told, variously, "(1) He told me if a majority of the workers signedthe cards, the Company would be notified that the workers havean election; and(2) people in the office wanted to have aunion.They told me that I would haveto sign the card to geta petitionto the Company notifying the Company that thepeople wanteda union."The union authorization card of Flood was obtained by Janetzke, under circum-stances onwhich the evidenceis indispute.Both were employed by Respondentat the time of their testimony. Janetzke, whom I find a credible witness, assertedthat he and Flood went to lunch, at which time Janetzke advised Flood that aletterwould be sent to the Company stating that a majority of the employees hadsigned cards and wished a union to represent them. Janetzke then asserted theCompany would probably not even answer the letter and they would probably goto an election.It is undisputed that Flood, after reading the card, and after alengthy conversation relative to the Union, signed the card and returned it toJanetzke.5555Flood acknowledged reading the cards and questioning Janetzke relative to their pur-pose, before signing them.Flood's testimony in part was :Q.Now can you tell us what Mr. Janetzke said to you from the time you left theplant till the time you signed the cards 9A I don't remember what all went on, for when I got there and read the cardover I asked him-because this specifically states, one of them specifically states thatI authorized the Union to withhold dues.The others specifically states that I au-thorized bargaining rights and I questioned him on that and he said no, these cardswere for a petition for election, along those lines.There would be an election afterthese-cards.Q.Now, when you received both these documents [cards] from Mr. Janetzke, what,if anything, did you do next or say then?A. I read them over lightly. I didn't-and got the main idea of what they stated andquestioned him on several ideas.Q When you say you questioned him, please tell us what your question was and whathe replied?A. I replied to him I couldn't sign any cards stated as such.Q Did you indicate why?A. Yes, because I told him I could not sign a card if-without first knowing whereIwas going, what we were getting into. In other words, I wanted to know moreabout the Union before I authorized him to actually do this.Represent meQ.When you mentioned this, what did he reply?A.He replied this was for election purposes.Q. For election purposes or primarily electionA Primarily a petition for election.Q. Did you ask Mr. Janetzke any otherquestions"A. No, I did not.Q Was there anything else said before you signed the cardA. Not that I remember. NATIONAL CAN CORPORATION669It is undisputed that Janetzke, on October 23, 1964, gave union authorizationcards to Kathleen Hill, for Hill and Lillian Johnson, at lunchtime.The evidencerelative to the representations of Janetzke is in dispute.Both were employed byRespondent at the time of their testimony. It is undisputed that the cards werethemeeting on October 22.The following day, at his desk Hill asked Janetzkerelated that Hill advised him that, for personal reasons, she was unable to attendthemeeting on October 22.The following day, at his desk, Hill asked Janetzkeifhe would give her cards for herself and Lillian Johnson.He advised that he-could not give them to her until lunch time.At lunch time, he gave Hill the cal dsand advised her to read them carefully, that one card was for union dues and theother for union representation.Nothing else was said.Janetzke specificallydenied at any time advising Hill that the purpose of the cards was to have anelection 56Lillian Johnson was still employed by Respondent at the time of her testimony.Johnson asserted that prior to signing the union authorization card she learnedof the union effort from Hill, a week or two before she signed the card. Johnsonrelated that Kufrovich advised her that a certain percentage of names were needed"so that it could be presented to the Company for recognition, and then if theCompany didn't recognize-it had to be brought up for a vote so all the employeescould vote "The Board has stated. It is well settled that an employee's subjective state ofmind in signing a union card cannot negate the clear statement on the card thatthe signer is designating the union as his bargaining agent.Gary Steel ProductsCot noration,144 NLRB 1160.The Board,in rejectingrespondent's contention that employees who signedauthorization cards did not doso inorder to designatethe unionas bargainingrepresentative, but rather that their intent in signing the cards was to secure anelection in the plant, found:It is well settled "that an employee's thoughts forafterthoughts] as to why he signed a union card and what he thought the cardmeant, cannot negative the overt action of having signed a card designating theunion as bargaining agent."Dan River Mills, Incorporated,121NLRB 645, 648.InN.L R.B. v. Cumberland Shoe Corporation,351 F.2d 917 (CA. 6), 144NLRB 1268, in approving a finding of the Board that while card signers were toldthe purpose of the card was to secure a Board election, it does not appear theywere told this was the "only purpose" of the cards, and we cannot say, on thebasis of this record that the card solicitors so indicated to employees, the courtheld:In our present case we find no claim of outright misrepresentation on theQWas there anything said about a letter being filed?A.Yes, there wasQBefore you signed it'iAYesHe said there would be a letter filedI don't know with whoQ.Wasthere anything said about a letter being sent for bargaining rights.A.Thiscould be part of it, but as I told you previously, I don't remember fullywhatwassaid about this and I am not sure and I can't make a statement underoath to that.Q Do you recall to whom this letter would be sent?A. As I recall it would be either the NLRB or the CompanyQ. And do you recall any other purpose for this letter besides an election'A No, I do not, not that I can say under oath because I don't remember thatlong ago.To the extent that testimony of Flood is at variance with that of Janetzke, relative tothis conversation preceding the signing of the cards by Flood, I credit Janetzkew Hill asserted that Janetzke advised her that if they got a majority "to sign thesecards" that the Union would go in for a vote and at that time vote yes or no, if youwanted it in or notHill acknowledged discussing the cards with Lillian Johnson, butapparently that conversation was confined to the matter of duesHill "believed" thatshe read the cards before signing themHill "believed" that she advised Johnson of thereason given to Hill, by Janetzke, as the purpose of obtaining signatures on the cardsJohnson's testimony was obviously at varianceTo the extent the testimony of Hill isat variance with that of Janetzke, I credit JanetzkeI find of no consequence the fact that Hill's card is dated, inadvertently, November 23.The card was submitted by the Union, to the Board, on October 26, and obviously wassigned on October 23, not November 23. 1 so find 670DECISIONS OF NATIONAL LABOR RELATIONS BOARDpart of any solicitor.The authorization cards were themselves wholly unambigu-ous and they related solely to authorization of union representation as collective-bargaining representative.In Jas.H. Matthews & Co. v. N.L.R.B.,354 F.2d 432 (C.A. 8), enfg. 149 NLRB161, the court held:Thus, the Board's conclusion is correct-that "(T)he veryact of signing an authorization card by an employee, absent real proof of fraud ordeceit, calls for a finding that the employee knew what he was doing." 57Accordingly, I find no credible evidence of outright misrepresentation on thepart of any solicitor.The authorization cards were themselves wholly unambigu-ous and related solely to authorization of union representation as collective-bargaining representative.I therefore find that the essential majority, in the unitof 40, who voted in the election, was 21, and that, at all times on and after Octo-ber 23, 1964, the record discloses, the Union had 22 valid authorization cards.There is not a scintilla of evidence of any effort, by anyone, to revoke or rescindsuch an authorization.b.The larger unitIt is undisputed that the only difference between the "smaller" and the "larger"unit is the inclusion, in the latter, of the employees who were employed in theCorporate Engineering Department, the Corporate Industrial Engineering Depart-ment, and the Area Quality Control Office. I have found,supra,section C, 1, thattherewere, at most, four clerical employees in these three departments; i.e.,Prickler, Polichem, Cahill, and Gagel.58Cahill, at the meeting of October 22, 1964, without hearing any explanation ofthe purpose of the union authorization card, read the card and then signed it.Gagel also attended the union meeting, on October 22, 1964, and signed a unionauthorization card, after reading its content.Gagel related that Graczyk statedthat there were cards on the table for the employees to sign "if they were inter-ested in the Union."Respondent asserts that Gagel was "actually a trained draftsman, who per-formed substantial drafting functions and was awaiting permanent ,assignment asa draftsman."General Counsel asserts that both Gagel and Cahill were doingclerical duties, at all times material herein.These contentions, and the evidencerelative to the duties of Cahill and Gagel, are next considered.Cahill, in August 1965, had been employed for 1 year and, at all times material,was a blueprint operator in the Engineering Department.Cahill spent 50 percentof his time operating a photocopy machine identified as a Bruning, which dupli-cates blueprints, by coupling them with sensitized paper, which runs throughrollers and is subjected to light.Cahill asserted that he was shown how to oper-ate the machine one day when he went to work and that there was not any specialtraining required.He obtained the blueprints he duplicated from the files whichwere in his custody.The instructions relative to duplication were as to the identi-fication of the print and the number of copies desired.The balance of Cahill'sduties were the ordering of supplies, such as paper, pencils, erasers, etc., and keep-ing the filing system in order; i.e., the filing of engineering prints and locatingthem, for use by others, as needed.Cahill's salary was $350 a month, in October1964.Gagel was initially employed by Respondent in September 1964, as an engineer-ing clerk.Seventy-five percent of his time was spent in what he described as"plate layout specifications," 10 percent filing, and the balance minor drafting andhelping Cahill with the Bruning machine.He described the plate layout specifica-tionwork as a form which tells exactly how a tin plate is cut, size, etc.Heobtained the information from scratch paper, verified the accuracy by the use ofaddition, subtraction,multiplication, and division, no other type of computationwas involved.He recopied the computations from scratch paper onto the form.Gagel described the training he received as approximating one half a day, duringwhich the purpose of the specifications were described to him.No special educa-tion or training was required.The only special equipment used was a "Leroy,"a special pencil, and stencil used for printing.Relative to his filing duties he57 See alsoJoySilkMills, Inc. V. N.L.R.B.,185 F.2d 732, 743(C.A D C.),cert. denied341 U.S. 914;Gotham Shoe ManufacturingCo., Inc.,149 NLRB 862, enfd. 359 F.2d 684(C.A. 2).51 In view of the Union's explicit request, in its letterof October23, 1964, to represent"clerical"employees,I find no merit in Respondent's effort to assert that the Union alsosought professional and technical employees. NATIONAL CAN CORPORATION671described the files as having previously been kept in manila folders, and it was hisjob to rearrange them in new folders and write headings on them, then file themin numerical or alphabetical order.The minor drafting was recopying a torn orold drawing.Gager asserted that while he had 3 years of drafting in high schooland 11/2 years incollege,this trainingwas not essential,but was helpful.He obtainedno special job training for his work, but did use such drafting equipment astriangles and a board.While Gagel asserted that on occasions, he would make asmall change in a part, he acknowledged these drawings were not drawn to scale.Gagel acknowledged that he was presently, at the time of his testimony, a drafts-man, and had been for 21/2 months. It was Cahill who instructed him on the use01 toe Bruning copying machine, which required approximately 3 hours for himto learn.Gagel asserted he did not use a slide rule, logarithm tables, trigonom-etry, or advanced algebra, in connection with his duties as an engineering clerk.Gagel's salary, in October 1964, was $325 a month.Strohecker acknowledged more than 50 percent of the employees in the unitagreed to by the parties, on December 7, 1964, had a higher rate of pay than therates received by Cahill and Gagel in October 1964. It is undisputed that thefringe benefits and working conditions of Cahill and Gagel were the same as theother clerical employees.General Counsel urges that the inclusion of Gagel is consistent with prior Boarddecisions.59In theAutomatic Electriccase the Board said:The Employer contends that clerks in the engineering departments are techni-cal employees and should therefore be excluded from the unit.Under thedirection of engineers and technicians, engineering clericals handle engineeringfiles, requisitions, and orders.They also write memoranda, and collect blue-prints.Some of them draw simple sketches and occasionally use a draftingboard.They are generally graduates of a technical high school.The interestsof the clerks in engineering departments as to matters respecting wages, hoursof work, and other conditions of employment do notseemto be unlike thoseof other clerical employees whom we shall include in the unit, and we shall,therefore, also includethe engineeringclerks.In theMixermobilecase the Board said:The employer claims that the engineering clerks are skilled draftsmen andshould be excluded as technical employees.One clerk (Stewart) has beengathering information for preparing a parts book for which he will make thedrawings.He has prepared some drawings and has had them reproduced bythe printers, some of which are distributed with the Company's products.Hamblin, the other engineering clerk, has his office in the plant where hekeeps all printed material.He is engaged in preparing a general parts booktomatch each machine that comes off the line, to which he attaches aninspection report, a lubrication report, and warranty card.While it appearsfrom the record that some drafting work is required of each of these employ-ees, there is insufficient evidence on which to make a finding that they aretechnical employees.As they are engaged mainly in keeping records andaccumulating information, we find that they are plant clericals and includethem in plant clerical unit.General Counsel asserts the work of Cahill is not unlike that found by theBoard to be clerical in theAutomatic Electriccase,supra,and inChrysler Corpora-tion,87 NLRB 304, 305, in which the Board said:Department 443, concerning which the parties disagree, is a department inthe general administration section of the Employer's plant called the blueprint department.Drawings prepared by draftsmen are sent to the blue printdepartment where they are reproduced for use in the engineering division,production divisions, and other departments of the plant.By various repro-duction methods, this department also supplies to all divisions copies of engi-neering papers, laboratory data, and office records, documents, and papers.We therefore find that all employees in the blue print department are clericalemployees serving all divisions of the plant, and are thus excluded from thetechnical unit withinthe engineering division.° CitingAutomatic Electric Company,78NLRB 1057, 1061;SperryGyroscope Com-pany,106 NLRB721;Miwermobile Manufacturers,Inc.,119 NLRB 1617, 1619. 672DECISIONS OF NATIONAL' LABOR RELATIONS BOARDAccordingly, I find that Cahill and Gagel are clerical, not technical employeesand properly belong in a clerical unit.Having found that there are 44 employees in the larger unit, it follows that themajority' is 23.Having found that Gagel and Cahill signed union authorizationcards, on October 22, 1964, I find that the Union did, in fact, have 24 authoriza-tion cards in the larger unit at the time it made its request for recognition, onOctober 23, 1964.3.Contentions of the parties and concluding findingsRespondent contends that it was under no obligation to recognize and bargainwith the Union and asserts: (1) that the Union never made a clear, unambiguous,and unequivocal demand upon Respondent in a unit appropriate for collective bar-gaining; (2) that the Union was never designated as exclusive representative of anuncoerced and voluntary majority of Respondent's employees in a unit appropriatefor the purpose of collective bargaining; and (3) that Respondent did not violatethe provisions of Section 8(a)(1) of the Act, nor engage in any activity warrant-ing a setting aside of the election.These contentions and the subsidiary questionsraised by Respondent have been carefully considered,supra,and found lacking inmerit.General Counsel correctly asserts as a prerequisite to a finding of a violation of8(a)(5) findings that the Union represented a majority of the Respondent'semployees in an appropriate unit, that the Union sought and was refused recogni-tion, and that Respondent was not motivated in its refusal by a good-faith doubtof the Union's majority status.General Counsel asserts that Respondent's refusalwas predicated not by any good-faith doubt as to the Union's majority status, but,rather, by a rejection of the collective-bargaining principle and by a desire to gaintime within which to undermine the Union.The evidence reveals that on October 23, 1964, the Union, by letter received byRespondent, on October 26, demanded recognition in an appropriate unit, at a timewhen the Union had a majority status, in both the "larger" and "smaller" units.Admittedly, Respondent's policy was not to recognize any Union prior to certifica-tion, after a Board-conducted election.Admittedly, Respondent made no responseto the Union's demand, except to the extent the Consent Election Agreement, ofDecember 7, 1964, could be considered a response.Meanwhile, and thereafter,Respondent engaged in a campaign of interrogation and threats violative of Section8(a)(1) of the Act, to the extent found herein.General Counsel correctly urges the applicability, to the facts in this case, ofthe finding of the'Trial Examiner, approved by the Board, in theDerby Coalcase 60as follows:.I think Respondent's attack upon the sufficiency of the Union's demands isnot tenable where, as soon as it received the Union's first demand, instead ofquestioning that demand on any grounds, it embarked on a long and variedcampaign of unfair labor practices directed at all employees in the unit afore-said,which was clearly designed, at first to coerce them into voting against theUnion at the coming election, . .. In such circumstances, the Respondent maynot evade its duty to bargain by a belated questioning of the sufficiency of theunit description in the bargaining demand. Furthermore, the extent, intensity,and variety of unfair labor practices indulged in by the Respondent ... demon-strate that throughout its antiunion campaign it was motivated, not by anygenuine doubts as to the Union's majority status, the sufficiency of its bar-gaining demands, or the appropriateness of the unit it represented, but bya desire to undermine and destroy its majority status and prevent it byany means from achieving bargaining rights . . . The resort to such unfairlabor practices is in and of itself proof of an unlawful refusal to bargain inviolation of Section 8(a)(5) of the Act.In theJas H. Matthewscase,supra,the court said,inter alia'Section 8(a)(5) of the Act requires an employer "to bargain collectivelywith the representatives of his employees, subject to the provisions of Section9(a)."The latter section provides that "Representatives designated or selectedfor the purposes of collective bargaining by the majority of the employeesin the unit appropriate for such purposes, shall be the exclusive representa-60Derby Coal&Oil Co.,Inc.,139 NLRB 1485, 1506. NATIONAL CAN CORPORATION673tives of all employees in such unit for the purposes of collective bargaining..'Although §9(c) (1) provides machinery by which the question or rep-resentative status may be determined in a Board-conducted election, it is well-settled that an election is not the exclusive instrumentality by which a Union'srepresentative status may be established.SeeUnited Mine Workers v. Arkan-sas Oak Flooring Co.,351 U.S. 62, 71-72 .... Consequently, there is no abso-lute right vested in an employer to demand an election.N.L.R.B. -v. Decker,296 F.2d 338, 341 (8 Cir.);N.L.R.B. v. Trimfit of California, Inc.,211 F.2d206, 209 (9 Cir.).Rather, it is established that when a Union has obtainedauthorization cards signed by a majority of the employees in an appro-priateunit,designating theUnion as their bargaining representative, anemployer violates §8(a) (5) of the Act if, absent a good faith doubt of theUnion's majority status, he refuses to recognize and bargain with the Union.In theCumberland Shoe Corporationcase,supra,the court said,inter alia:The underlying problem- in this whole area is, of course that of determiningfrom the record of testimony before an NLRB Trial Examiner whether or notthe employer's refusal to bargain was based upon a "good-faith doubt", or onthe contrary, was a mere device on the part of the employer to take suchsteps as he could to deprive the union of employee support needed to constitutethatmajority.In cases such as this, where the employer's unfair labor prac-tices are clearly established, both before and after the demand for bargaining,the good faith of his doubts of the Union majority may properly be regardwith some suspicion.Particularly appropriate to our present case is the language used by the SecondCircuit inN.L.R.B. v. Consolidated Machine Tool Corp.,163 F.2d 376 (C.A. 2,1947), cert. denied 332 U.S. 824 (1947);Whether the refusal was motivated by genuine doubt, as to the League'sdesignation by a majority of the pattern makers was for the Board to decide,and the coercive conduct previously discussed supports the Board's inferencethat the respondent's doubt was spurious.Inthe Gotham Shoe Manufacturing Co.case,supra,the court said,inter alia:In view of the respondent's conduct in seeking, during the whole periodfrom the time of the demand for recognition until the time set for the election,to undermine the union, the Board could properly find that the employer'srefusal to bargain was for,the purpose of gaining time to destroy the union'smajority and that it had no good faith doubt of that majority.61In theIrving Air Chutecase 62 the court stated:Nor was this refusal to bargain based on a good-faith doubt of the Union'scardmajority.The Company never responded to the Union's offer of animpartial count of the cards on which this majority was based or otherwiseexpressed a doubt that majority status had been achieved.The anti-unionactivity of the Company both reinforces the Board's conclusion that the Com-pany refused to bargain and established that this refusal was in bad faith. TheCompany appeared to rely on the filing of the petition as an excuse for itsrefusal to bargain.However, the Board has recently held that a request foran election does not constitute waiver of the bargaining demand (citingBernelFoam Products, Inc.,146 NLRB 1277.)In theJoy Silkcase,supra,the court said- "It has been held that'an employer mayrefuse recognition to a union when motivated by a good-faith doubt as to thatUnion's majority status.When, however, such refusal is due to a desire to gaintime and to take action to dissipate the union's majority, the refusal is no longerjustifiable and constitutes a violation of the duty to bargain set forth in Section8(a)(5) of the Act."I find Respondent's assertion that it insisted upon an election, as a matter of right,by reason of a good-faith doubt of the Union's majority status, is ' negated by its8i Citing:308 F 2d 279, 283 (4thCir. 1962) ;N L R.B. v. Epstein,203 F 2d 482 (3d Cir. 1953) ;Joy Silk Mills, Inc. V.N.L R.B.,185 F.2d 732, 741-742 (D C Cir.-1950), cert. denied 341 U.S. 914 (1951).62Irving Air Chute Co , Inc v. N L R B,350 F.2d 176 (C.A. 2), enfg 149 NLRB 627.24 3-084-6 7-v o f 159-4 4 674DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubsequent unlawful course of conduct, as found herein. I further find it reason-able to infer that Respondent's refusal was due to a desire to gain time and to takeaction, in violation of the Act, to dissipate the Union's majority.On the record as a whole, for the reasons set forth, I find Respondent's failureand refusal to bargain, on and after October 26, 1964, when it knew the Unionrepresented a majority of the employees in an appropriate unit, and on and afterDecember 7, 1964, when it knew that the Union represented a majority of theemployees, in an appropriate unit, was not motivated by a good-faith doubt, andwas violative, in each instance, of Section 8(a)(5) and (1) of the Act.In theBei nel Foamcase,supra,the Board held that where the conduct respond-ent engaged in is found to be of a type which makes a fair election impossible theelection is set aside and regarded as a nullity.Finding that experience has dem-onstrated that a vast majority of rerun elections result in favor of the party whichinterfered with the original election, the Board to obtain a remedy would deny anemployer any benefit from its unlawful refusal to bargain, and to remove the motivefor demanding unnecessary elections and diminish efforts to undermine the will ofthe employees by interfering with their freedom of choice, ordered the respondentto recognize the union and, upon request, to bargain collectively with it.The courts have held in a number of cases where the employer's acts of interfer-ence, restraint, and coercion, in violation of Section 8(a)(1) of the Act, dissipatea union's majority and prevent the employees from freely exercising their choice ofrepresentatives, the Board may, in order to remedy these unfair labor practices,issue an order directing the employer to bargain collectively with the union, uponrequest, provided that the union had a majority at all relevant times. InIrvingAh Chute, supra,the court observed: "The appropriate remedy must be fashionedtomeet the situation presented in each particular case and often depends on factualdifferences seemingly slight, but sufficient to tip the scales in favor of the Board'sconclusion."Here, an election at this time would be manifestly unfair to the Unionsince it would allow the Company to reap the benefits of its antiunion acts andundoubtedly would result in additional costs to the Union of a new organizationaldrive.63Accordingly, I will recommend that Respondent be ordered, upon request to rec-ognize and bargain with the Union, as the exclusive representative of its employees,in the appropriate unit found herein.D. The objections to the electionAs stated above, section A, 1, the Union filed timely exceptions asserting: "(2)From the time of filing of the petition to the date of the election, said Employercontinuously threatened numerous employees with respect to their conditions ofemployment should they vote for the Petitioner."This objection is based uponthe same activities of the Respondent alleged in the complaint as violations of Sec-tion 8(a)(1) of the Act, set forth, and found, in the section entitled "Interference,restraint, and coercion,"supra,to the extent therein found.The Board has asserted, inDal-Tex Optical Company, Inc.,137 NLRB 1782,1786 that: "Conduct violative of Section 8(a)(1) isa fortiori,conduct which inter-feres with a free and untrammelled choice in an election."Having found conduct violative of Section 8(a)(1), and having found the appro-priate remedy to be a bargaining order, rather than the ordering of a new election,and as no current question concerning representation exists, I will recommend dis-missal of the petition in Case 13-RC-10399 and vacation of all proceedings held inconnection therewith.84IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tion with Respondent's operations described in section I, above, have a close, inti-mate, and substantial relationship to trade,traffic,and commerce among the severalStates, and such of them as have been found to constitute unfair labor practices,tend to lead to labor disputes obstructing commerce and the free flow of commerce.° The court noted the factual distinction presented inN.L.R.B. v. Fiomatic Corp.,347F 2d 74(C.A. 2)."The Shelby Manufacturing Company,155 NLRB 464.0 NATIONAL CAN CORPORATION675V.THE REMEDYHaving found that Respondent has engaged in and is engaging in certain unfairlabor practices,itwill be recommended that it cease and desist therefrom and takeaffirmative action designed to effectuate the policies of the Act.Itwill be recommended that Respondent, upon request, bargain collectively withUnited Steelworkers of America, AFL-CIO, District 31, Sub-District 4, as theexclusive representative of all employees in the unit herein found to be appropri-ate for the purpose of collective bargaining.It is further recommended that Respondent be ordered to cease and desist fromin any like or related manner infringing upon rights guaranteed to its employeesby Section 7 of the Act.Upon the foregoing findings of fact and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning of Section 2(2) of the Actand is engaged in commerce within the meaning of Section 2(6) and (7) of theAct.2.United Steelworkers of America, AFL-CIO, District 31, Sub-District 4, is alabor organization within the meaning of Section 2(5) of the Act.3.All office clerical employees and all plant clerical employees at Employer'splant located at 5620 West 51st Street, Chicago, Illinois, excluding production andmaintenance employees, cafeteria employees, Corporate Engineering Department,Corporate Industrial Engineering Department, Area Quality Control employees,professional employees, confidential employees having access to labor relationsdata, guards, and supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section 9(b) ofthe Act.4.At all times since October 23, 1964, United Steelworkers of America,AFL-CIO, District 31, Sub-District 4, has been the exclusive representative of allthe employees in the aforesaid unit for the purpose of collective bargaining withrespect to rates of pay, wages, hours of employment, and other terms and condi-tions of employment.5.By refusing on and after October 26, 1964, and on and after December 7,1964, to bargain collectively with the aforesaid labor organization, the Respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act.6.By engaging in the conduct set forth in the section entitled "Interference,Restraint, and Coercion," to the extent therein found, Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a)(1) ofthe Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record of the case, I recommend that the Respondent, NationalCan Corporation, its officers, agents, successors, and assigns, shall:(1)Cease and desist from:(a)Refusing to recognize and bargain collectively with United Steelworkers ofAmerica, AFL-CIO, District 31, Sub-District 4 as the exclusive representative ofits employees in the following appropriate unit: All office clerical employees andall plant clerical employees at Employer's plant ocated at 5620 West 51st Street,Chicago, Illinois, excluding production andmaintenance employees, cafeteriaemployees, Corporate Engineering Department, Corporate Industrial EngineeringDepartment, Area Quality Control employees, professional employees, confiden-tialemployees having access to labor relations data, guards,and supervisors asdefined inthe Act.(b) Interrogating employees concerning their organizational activities in themanner violative of Section 8(a)(1) of the Act.(c)Threatening employees with elimination of jobs, less desirable working con-ditions, or other economic reprisals, if the employees select the Union.(d) Soliciting employees to engage in surveillance of the union activities ofother employees or of union meetings. 676DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e) In any like or related manner interfering with,restraining,or coercing itsemployees in the exercise of their right to self-organization,to form labor orga-nizations,to join or assist United Steelworkers of America,AFL-CIO,District31,Sub-District4,or any other labor organization,tobargain collectivelythrough representatives of their own choosing,and to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aid or protectionguaranteed in Section7 of the Act,or to refrain from any and all such activities,except to the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment as authorized inSection 8(a)(3) of the Act,asmodified by the Labor-Management Reporting andDisclosure Act of 1959.2.Take the following affirmative action which it is found will effectuate thepolicies oftheAct:(a)Upon request,recognize and bargain collectively with United Steelworkersof America,AFL-CIO,District 31, Sub-District 4, as the exclusive representativeof all the employees in the aforesaid appropriate unit, and, if an understanding isreached, embody such understanding in a signed agreement.(b) Post at its Clearing Plant, in Chicago,Illinois, copies of the attached noticemarked "Appendix."65Copies of said notice to be furnished by the RegionalDirector for Region 13, after being signed by Respondent's representative, shall beposted by the Respondent and maintained by it for 60 consecutive days thereafter,in conspicuous places, including each of Respondent'sbulletin boards.Reason-able steps shall be taken by the Respondent to insure that said notices are notaltered, defaced,or covered by any other material.(c)Notify the Regional Director for Region 13, in writing, within 20 daysfrom the receipt of this Recommended Order, what steps it has taken to complyherewith 66IT IS FURTHER RECOMMENDED that the allegations of paragraph VI relating tothreats to employees by Fehrmann,the allegations of paragraph VII which assertpromises made by Hardy and Fehrmann,and the allegations in paragraph VIII (a)which allege interrogation by Vieth on January 15, 1965, of the comnlamt, asdemanded,and the petition for certification of representatives in Case 13-RC-10399be dismissed and all proceedings in the election case be vacated.es In the event that this Recommended Order Is adopted by the Board,the words "aDecision and Order" shall be substituted for the words"a Recommended Order of aTrial Examiner"in the notice.In the further event that the Board'sOrder is enforcedby a decree of a United States Court of Appeals,the words"a Decree of the United StatesCourt of Appeals,Enforcing an Order" shall be substituted for the words"a Decisionand Order.""In the event that this Recommended Order Is adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director, in writing,within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our employees that:WE WILL, upon request, recognize and bargain collectively with United Steel-workers of America, AFL-CIO, District 31, Sub-District 4, as the exclusiverepresentative of the employees in the bargaining unit described below withrespect to rates of pay,wages, hours of employment,and other terms andconditions of employment, and, if an understanding is reached,WE WILLembody such understanding in a signed contract.The bargaining unit is:All office clerical employees and all plant clerical employees at Clearingplant, located at 5620 West 51st Street,Chicago, Illinois, excluding pro-duction and maintenance employees, cafeteria employees, Corporate Engi-neering Department,Corporate Industrial Engineering Department, AreaQuality Control employees,professional employees, confidential employ-ees having access to labor relations data, guards,and supervisors asdefined inthe Act. LIBBY, 111cNEILL AND LIBBY677WE WILL NOT interrogate our employees concerning their organizationalactivities in a manner violative of Section 8(a)(1) of the Act.WE WILL NOT threaten employees witheliminationof jobs, less desirableworking conditions, or other economic reprisals, if the employees select theUnion.WE WILL NOT solicit employees to engage in surveillance of the union activi-ties of other employees or of union meetings.WE WILL NOT in any like or related manner interfere with, restrain, orcoerce, our employees in the exercise of their right to self-organization, toform labor organization, to join or assist United Steelworkers of America,AFL-CIO, District 31, Sub-District 4, or any other labor organization, to bar-gain collectively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining or other mutualaid or protection guaranteed in Section 7 of the Act, or to refrain from anyand all such activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as a condi-tion of employment as authorized in Section 8(a)(3) of the Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.NATIONAL CAN CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of post-ing, and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 881U.S. Courthouse and Federal Office Building, 219 South Dearborn Street, Chicago,Illinois 60604, Telephone 828-7597.Libby,McNeill and Libby,Employer-PetitionerandUnited Pack-inghouse Food and Allied Workers, Local247, AFL-CIO andUnited Steelworkers of America,AFL-CIO.Case 13-UC-7.June 17, 1966DECISION AND ORDER CLARIFYING CERTIFICATIONOn October 20, 1944, the National Labor Relations Board, in Case13-R-2530, certified the United Packinghouse Food and AlliedWorkers Union, Local 247 (herein called the Packinghouse Work-ers), in a unit of "all production and maintenance, service and cafe-teria employees of the Company at its Chicago Meat Canning Plant"with exclusions not involved herein.,On April 3, 1961, the Board, Case 13-RC-7433, certified the UnitedSteelworkers of America, AFL-CIO (herein called the Steelwork-ers), in a unit of "[A]II production and maintenance employees attheEmployer's can manufacturing plant," with exclusions notinvolved herein.2On November 2, 1965, the Employer filed the instant petition forunit clarification seeking clarification of the placement of certain158 NLRB 231, 233.2130 NLRB 267, 269.159 NLRB No. 46.